Exhibit 10.1

EXECUTION COPY

 

 

[g253921jai001.jpg]

 

CREDIT AGREEMENT




dated as of




September 26, 2007




among




PRICELINE.COM INCORPORATED




The Lenders Party Hereto




RBS CITIZENS, NATIONAL ASSOCIATION and BANK OF SCOTLAND plc
as Co-Documentation Agents




BANK OF AMERICA, N.A.
as Syndication Agent




and

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent

 

--------------------------------------------------------------------------------





J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC
as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

                                                                               
        ARTICLE I Definitions

 

Page

 

 

SECTION 1.01.      Defined Terms

1

SECTION 1.02.      Classification of Loans and Borrowings

20

SECTION 1.03.      Terms Generally

20

SECTION 1.04.      Accounting Terms; GAAP

21

SECTION 1.05.      Currency Equivalents Generally

21

 

 

ARTICLE II The Credits

21

 

 

SECTION 2.01.      Commitments

21

SECTION 2.02.      Loans and Borrowings

21

SECTION 2.03.      Requests for Revolving Borrowings

22

SECTION 2.04.      Determination of Dollar Amounts

23

SECTION 2.05.      Swingline Loans

23

SECTION 2.06.      Letters of Credit

24

SECTION 2.07.      Funding of Borrowings

28

SECTION 2.08.      Interest Elections

29

SECTION 2.09.      Termination and Reduction of Commitments

30

SECTION 2.10.      Repayment of Loans; Evidence of Debt

30

SECTION 2.11.      Prepayment of Loans

31

SECTION 2.12.      Fees

32

SECTION 2.13.      Interest

33

SECTION 2.14.      Alternate Rate of Interest

33

SECTION 2.15.      Increased Costs

34

SECTION 2.16.      Break Funding Payments

35

SECTION 2.17.      Taxes

35

SECTION 2.18.      Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs

37

SECTION 2.19.      Mitigation Obligations; Replacement of Lenders

39

SECTION 2.20.      Expansion Option

40

SECTION 2.21.      Market Disruption

41

SECTION 2.22.      Judgment Currency

41

SECTION 2.23.      Senior Debt

42

 

 

ARTICLE III Representations and Warranties

42

 

 

SECTION 3.01.      Organization; Powers; Subsidiaries

42

SECTION 3.02.      Authorization; Enforceability

42

SECTION 3.03.      Governmental Approvals; No Conflicts

42

SECTION 3.04.      Financial Condition; No Material Adverse Change

43

SECTION 3.05.      Properties

43

SECTION 3.06.      Litigation and Environmental Matters

43

 

 

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

SECTION 3.07.      Compliance with Laws

44

SECTION 3.08.      Investment Company Status

44

SECTION 3.09.      Taxes

44

SECTION 3.10.      ERISA

44

SECTION 3.11.      Disclosure

44

SECTION 3.12.      Federal Reserve Regulations

44

SECTION 3.13.      Liens

44

SECTION 3.14.      No Default

44

SECTION 3.15.      No Burdensome Restrictions

44

SECTION 3.16.      Insurance

44

SECTION 3.17.      Security Interest in Collateral

45

 

 

ARTICLE IV Conditions

45

 

 

SECTION 4.01.      Effective Date

45

SECTION 4.02.      Each Credit Event

46

 

 

ARTICLE V Affirmative Covenants

47

 

 

SECTION 5.01.      Financial Statements and Other Information

47

SECTION 5.02.      Notices of Material Events

48

SECTION 5.03.      Existence; Conduct of Business

48

SECTION 5.04.      Payment of Tax Obligations

48

SECTION 5.05.      Maintenance of Properties; Insurance

48

SECTION 5.06.      Books and Records; Inspection Rights

49

SECTION 5.07.      Compliance with Laws

49

SECTION 5.08.      Use of Proceeds

49

SECTION 5.09.      Subsidiary Guarantors; Pledges; Additional Collateral;
Further Assurances

49

 

 

ARTICLE VI Negative Covenants

50

 

 

SECTION 6.01.      Indebtedness

51

SECTION 6.02.      Liens

52

SECTION 6.03.      Fundamental Changes and Asset Sales

53

SECTION 6.04.      Investments, Loans, Advances, Guarantees and Acquisitions

54

SECTION 6.05.      Swap Agreements

55

SECTION 6.06.      Transactions with Affiliates

55

SECTION 6.07.      Restricted Payments

55

SECTION 6.08.      Restrictive Agreements

55

SECTION 6.09.      Sale and Leaseback Transactions

56

SECTION 6.10.      Financial Covenants

56

 

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

ARTICLE VII Events of Default

56

 

 

ARTICLE VIII The Administrative Agent

59

 

 

ARTICLE IX Miscellaneous

62

 

 

SECTION 9.01.      Notices

62

SECTION 9.02.      Waivers; Amendments

63

SECTION 9.03.      Expenses; Indemnity; Damage Waiver

65

SECTION 9.04.      Successors and Assigns

66

SECTION 9.05.      Survival

68

SECTION 9.06.      Counterparts; Integration; Effectiveness

69

SECTION 9.07.      Severability

69

SECTION 9.08.      Right of Setoff

69

SECTION 9.09.      Governing Law; Jurisdiction; Consent to Service of Process

69

SECTION 9.10.      WAIVER OF JURY TRIAL

70

SECTION 9.11.      Headings

70

SECTION 9.12.      Confidentiality

70

SECTION 9.13.      USA PATRIOT Act

71

SECTION 9.14.      Appointment for Perfection

71

 

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

SCHEDULES:

 

 

 

Schedule 2.01 – Commitments

 

Schedule 2.02 – Mandatory Cost

 

Schedule 3.01 – Subsidiaries

 

Schedule 3.06 – Disclosed Matters

 

Schedule 6.01 – Existing Indebtedness

 

Schedule 6.02 – Existing Liens

 

 

 

EXHIBITS:

 

 

 

Exhibit A – Form of Assignment and Assumption

 

Exhibit B-1 – Form of Opinion of Loan Parties’ Special Counsel

 

Exhibit B-2 – Form of Opinion of Borrower’s General Counsel

 

Exhibit C – Form of Increasing Lender Supplement

 

Exhibit D – Form of Augmenting Lender Supplement

 

Exhibit E – List of Closing Documents

 

Exhibit F – Form of Non-Bank Certificate

 

 

 

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of September 26, 2007 among
PRICELINE.COM INCORPORATED (the “Borrower”), the LENDERS from time to time party
hereto, RBS CITIZENS, NATIONAL ASSOCIATION and BANK OF SCOTLAND plc, as
Co-Documentation Agents, BANK OF AMERICA, N.A., as Syndication Agent and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I


DEFINITIONS


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person.

“Adjusted Covenant Requirement” means, with respect to the incurrence of any
Indebtedness and the making of any Acquisition, investment or Restricted
Payment, the Consolidated Net Leverage Ratio shall not exceed, at the time
thereof and after giving effect thereto (on a pro forma basis), a ratio equal to
(x) the numerator of the maximum Leverage Ratio permitted under Section 6.10(a)
at such time minus 0.75 to (y) 1.0.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication,
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, National Association
(including its branches and affiliates), in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$175,000,000.

 

--------------------------------------------------------------------------------


 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and (iv)
any other Foreign Currency agreed to by the Administrative Agent and each of the
Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
Equity Interests of a Foreign Subsidiary to the extent a 100% pledge would cause
a Deemed Dividend Problem.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, ABR Revolving Loan or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Commitment Fee Rate”, “Eurocurrency Spread” or “ABR Spread”,
as the case may be, based upon the Leverage Ratio applicable on such date:

 

 

Leverage Ratio:

 

Commitment Fee
Rate

 

Eurocurrency
Spread

 

ABR Spread

 


Category 1:

 

 

< 1.00 to 1.00

 

0.25

%

1.25

%

0.25

%

Category 2:

 

> 1.00 to 1.00 but
< 2.00 to 1.00

 

0.30

%

1.375

%

0.375

%

Category 3:

 

> 2.00 to 1.00 but
< 3.00 to 1.00

 

0.30

%

1.50

%

0.50

%

Category 4:

 

> 3.00 to 1.00 but
< 4.00 to 1.00

 

0.375

%

1.625

%

0.625

%


Category 5:



 

> 4.00 to 1.00

 

0.375

%

1.75

%

0.75

%

 

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 5 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s second fiscal

 

2

--------------------------------------------------------------------------------


 

quarter ending after the Effective Date and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in accordance with the terms of this Agreement.

“Available Commitment” means, at any time, the Commitment then in effect minus
the Revolving Credit Exposure of all Lenders at such time; it being understood
and agreed that any Lender’s Swingline Exposure shall not be deemed to be a
component of the Revolving Credit Exposure for purposes of calculating the
commitment fee under Section 2.12(a).

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means priceline.com Incorporated, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

3

--------------------------------------------------------------------------------


 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08 (without giving effect to
any exceptions described in clauses (i) through (iv) of such Section 6.08).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Agreed Currencies in the London interbank market or the
principal financial center of the country in which payment or purchase of such
Agreed Currency can be made (and, if the Borrowings or LC Disbursements which
are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in euro).

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated; or
(c) the occurrence of a change in control, or other similar provision, as
defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent” means each of RBS Citizens, National Association and
Bank of Scotland plc in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.

4

--------------------------------------------------------------------------------


 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Holders of Secured Obligations, to secure the Secured
Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create or evidence Liens to
secure the Secured Obligations, including, without limitation, all other
security agreements, pledge agreements, mortgages, and deeds of trust whether
heretofore, now, or hereafter executed by the Borrower or any of its
Subsidiaries and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.

“Computation Date” is defined in Section 2.04.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) extraordinary non-cash charges, expenses and losses incurred
other than in the ordinary course of business, (vi) non-cash expenses related to
stock-based compensation, (vii) cash expenses associated with the settlement of
securities litigation to the extent such settlement has been effected prior to
the Effective Date and the aggregate amount of such expenses does not exceed
$56,000,000, (viii) other non-cash charges and expenses, including, without
limitation, any non-cash expense relating to the vesting of warrants and (ix)
cost savings consistent with the standards set forth in Rule 11-02(b)(6) of
Regulation S-X, minus, to the extent included in Consolidated Net Income, (1)
interest income (net of fees and expenses associated for closed-end funds,
mutual funds and exchange traded funds), (2) income and airline excise tax
credits and refunds (to the extent not netted from tax expense), (3) any cash
payments made during such period in respect of items described in clauses (vi)
or (viii) above subsequent to the fiscal quarter in which the relevant non-cash,
charge expense or losses were incurred and (4) extraordinary non-cash gains
realized other than in the ordinary course of business, all calculated for the
Borrower and its Subsidiaries in accordance with GAAP on a consolidated basis. 
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any Acquisition with respect to which the Borrower
is required to present pro forma financial statements in accordance with
Regulation S-X; and “Material Disposition” means any sale, transfer or
disposition of property or series

5

--------------------------------------------------------------------------------


 

of related sales, transfers, or dispositions of property with respect to which
the Borrower is required to present pro forma financial statements in accordance
with Regulation S-X.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.

“Consolidated Net Leverage Ratio” means the ratio, determined as of each date
upon which the Adjusted Covenant Requirement is to be tested, of (i)
Consolidated Total Indebtedness minus the aggregate principal amount of
unrestricted cash and Permitted Investments to (ii) Consolidated EBITDA for the
period of the then most recently ended four consecutive fiscal quarters.

“Consolidated Tangible Assets” means, as of the date of any determination
thereof, Consolidated Total Assets minus all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense and other intangible assets of
the Borrower and its Subsidiaries, calculated in accordance with GAAP on a
consolidated basis as of such date.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time (a) the sum, without
duplication, of (i) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (ii) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to bankers acceptances and (iii) Indebtedness of the type
referred to in clauses (i) or (ii) hereof of another Person guaranteed by the
Borrower or any of its Subsidiaries minus (b) the aggregate Indebtedness of the
Borrower and its Subsidiaries which has been defeased in accordance with
applicable agreements, laws, rules and regulations and/or accounting standards.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Country Risk Event”  means:

 

(i)            any law, action or failure to act by any Governmental Authority
in the Borrower’s or Letter of Credit beneficiary’s country which has the effect
of:

 

(a)           changing the obligations under the relevant Letter of Credit, this
Agreement or any of the other Loan Documents as originally agreed or otherwise
creating any additional liability, cost or expense to the Issuing Bank, the
Lenders or the Administrative Agent,

 

6

--------------------------------------------------------------------------------


 

(b)           changing the ownership or control by the Borrower or Letter of
Credit beneficiary of its business, or

 

(c)           preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

 

(ii)           force majeure; or

 

(iii)          any similar event

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the Issuing Bank and freely available to the
Administrative Agent or the Issuing Bank.

“Coverage Ratio” has the meaning assigned to such term in Section 6.10(b).

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation could reasonably be expected to cause adverse tax consequences to
the Borrower or such parent Domestic Subsidiary, in each case as determined by
the Borrower in its commercially reasonable judgment acting in good faith and in
consultation with its legal and tax advisors.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the

7

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan contributed to by the Borrower or an
ERISA Affiliate is insolvent or in reorganization, within the meaning of Title
IV of ERISA.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

8

--------------------------------------------------------------------------------


 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.   In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Assets” means (i) any fee owned real property with a book value of
less than $5,000,000 and all leasehold interests; (ii) motor vehicles and other
assets subject to certificates of title; (iii) pledges and security interests
prohibited by law and agreements permitted hereunder (including liens, leases
and licenses permitted hereunder); (iv) assets specifically requiring perfection
through control agreements (e.g., deposit accounts and securities accounts); (v)
assets to the extent a security interest in such assets would result in material
adverse tax consequences; and (vi) those assets as to which the Administrative
Agent in consultation with the Borrower reasonably determines that the burden or
cost of obtaining such a security interest, pledge or perfection thereof
outweighs the benefit to the Lenders of the security to be afforded thereby.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income  by the United States of
America, or by any jurisdiction to which the Lender, Administrative Agent,
Issuing Bank or other recipient, as the case may be, has a present or former
connection (other than a connection arising solely from its performance of
obligations under this Agreement or the other Loan Documents), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%)

9

--------------------------------------------------------------------------------


 

of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its Equity Interests from being pledged pursuant to a pledge agreement on
account of legal or financial limitations imposed by the jurisdiction of
organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary, in each case as determined by the
Borrower in its commercially reasonable judgment acting in good faith and in
consultation with its legal and tax advisors.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $50,000,000, or a greater amount representing
a proportionate increase in the Foreign Currency Sublimit as a result of a
concurrent increase in the Commitments pursuant to Section 2.20 and as is
reasonably calculated by the Administrative Agent with notice to the Borrower
and the Lenders.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

10

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include (i) each Lender and the Issuing Bank in
respect of its Loans and LC Exposure respectively, (ii) the Administrative
Agent, the Issuing Bank and the Lenders in respect of all other present and
future obligations and liabilities of the Borrower and each Subsidiary of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender and affiliate of such Lender in respect
of Swap Agreements and Banking Services Agreements entered into with such Person
by the Borrower or any Subsidiary, (iv) each indemnified party under Section
9.03 in respect of the obligations and liabilities of the Borrower to such
Person hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed; provided that the amount of such Indebtedness will be the lesser
of the fair market value of such asset at the date of determination and the
amount of Indebtedness so secured, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i) 
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and (j) all obligations of such Person under any Swap Agreement or
under any similar type of agreement; provided that earn-outs for Acquisitions
and similar obligations shall not be considered Indebtedness for any

11

--------------------------------------------------------------------------------


 

purposes under this Agreement.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
August, 2007 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if acceptable to each Lender) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurocurrency Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, National Association, in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i).  The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

12

--------------------------------------------------------------------------------


 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” has the meaning assigned to such term in Section 6.10(a).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters BBA Libor Rates
Page 3750 and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate at which deposits in the relevant Agreed Currency in an
Equivalent Amount of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with the Agreement or the transactions contemplated
thereby.  Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

13

--------------------------------------------------------------------------------


 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars to, or for the account of, the Borrower and
(ii) local time at the place of the relevant Loan, Borrowing or LC Disbursement
(or such earlier local time as is necessary for the relevant funds to be
received and transferred to the Administrative Agent for same day value on the
date the relevant reimbursement obligation is due) in the case of a Loan,
Borrowing or LC Disbursement which is denominated in a Foreign Currency.

“Mandatory Cost” is described in Schedule 2.02.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder.

“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01, contributed greater than five percent (5%)
of the Borrower’s Consolidated EBITDA for such period or (ii) which contributed
greater than five percent (5%) of the Borrower’s Consolidated Total Assets as of
such date; provided that, if at any time the aggregate amount of the EBITDA or
consolidated total assets of all Domestic Subsidiaries that are not Material
Domestic Subsidiaries exceeds fifteen percent (15%) of the Borrower’s
Consolidated EBITDA for any such period or fifteen percent (15%) of the
Borrower’s Consolidated Total Assets as of the end of any such fiscal quarter,
the Borrower (or, in the event the Borrower has failed to do so within ten (10)
days, the Administrative Agent) shall designate sufficient Domestic Subsidiaries
as “Material Domestic Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries.

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than five percent (5%) of the
Borrower’s Consolidated EBITDA for such period or (ii) which contributed greater
than five percent (5%) of the Borrower’s Consolidated Total Assets as of such
date; provided that, if at any time the aggregate amount of the EBITDA or
consolidated total assets of all Foreign Subsidiaries that are not Material
Foreign Subsidiaries exceeds fifteen percent (15%) of the Borrower’s
Consolidated EBITDA for any such period or fifteen percent (15%) of the
Borrower’s Consolidated Total Assets as of the end of any such fiscal quarter,
the Borrower (or, in the event the Borrower has failed to do so within ten (10)
days, the Administrative Agent) shall designate sufficient Foreign Subsidiaries
as “Material Foreign Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Foreign Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means September 26, 2012.

“Moody’s” means Moody’s Investors Service, Inc.

14

--------------------------------------------------------------------------------


 

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Holders of Secured Obligations, on real property of
a Loan Party, including any amendment, restatement, modification or supplement
thereto.

“Mortgage Instruments” means such title reports, title insurance, opinions of
counsel, surveys, appraisals and environmental reports as are reasonably
requested by, and in form reasonably acceptable to, the Administrative Agent
from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Money Credit Event” means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the Borrower or any Governmental Authority in the Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in the
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in the Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition if, at the time of and immediately
after giving effect thereto, (a) no Default has occurred and is continuing or
would arise after giving effect

15

--------------------------------------------------------------------------------


 

thereto, (b) such Person or division or line of business is engaged in the same
or a similar line of business as the Borrower and the Subsidiaries or business
reasonably related thereto (it being understood that any travel related or
on-line business shall be considered to be such a same or similar line of
business), (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.09 shall have been taken, (d) the
Borrower and the Subsidiaries are in compliance, on a Pro Forma Basis after
giving effect to such Acquisition, with the covenants contained in Section 6.10
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such Acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and, if the aggregate consideration paid in respect
of such Acquisition exceeds $50,000,000, the Borrower shall have delivered to
the Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent, (e) in the case of an
Acquisition or merger involving the Borrower or a Subsidiary, the surviving
entity of such merger and/or consolidation shall be the Borrower or, in the case
of a Subsidiary, such Subsidiary or another Person that becomes a Subsidiary and
(f) the aggregate consideration paid in respect of such Acquisition (other than
capital stock of the Borrower), when taken together with the aggregate
consideration paid in respect of all other Acquisitions, does not exceed the
Permitted Acquisition Amount during any fiscal year of the Borrower; provided
that this clause (f) shall not apply if the Borrower has complied with the
Adjusted Covenant Requirement.  As used herein, “Permitted Acquisition Amount”
means (x) the greater of (1) $100,000,000 and (2) $100,000,000 plus an amount
(not to exceed $50,000,000) representing earn-out obligations incurred as a
result of increased operating performance in respect of previously-consummated
Acquisitions (for the avoidance of doubt, such earn-out obligations shall be
calculated in respect of the fiscal year during which such obligations are
actually paid) minus (y) amounts invested pursuant to Section 6.04(n) based on
the unused portion of the Permitted Acquisition Amount.

“Permitted Encumbrances” means:


(A)  LIENS IMPOSED BY LAW FOR TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR
LEVIES THAT ARE NOT YET DUE OR ARE BEING CONTESTED IN COMPLIANCE WITH SECTION
5.04;


(B)  CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S AND OTHER
LIKE LIENS IMPOSED BY LAW IN RESPECT OF PROPERTY OR ASSETS, ARISING IN THE
ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY
MORE THAN THIRTY (30) DAYS OR ARE BEING CONTESTED IN COMPLIANCE WITH SECTION
5.04;


(C)  LIENS, PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN
COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LAWS OR REGULATIONS;


(D)  DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TENDERS, TRADE CONTRACTS,
LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND
OTHER OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PAST PRACTICES (EXCLUSIVE OF OBLIGATIONS IN RESPECT
OF THE PAYMENT FOR BORROWED MONEY);


(E)  JUDGMENT LIENS OR AWARDS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN
EVENT OF DEFAULT UNDER CLAUSE (K) OF ARTICLE VII; AND


(F)  EASEMENTS, ZONING RESTRICTIONS, ENCROACHMENTS, RIGHTS-OF-WAY AND SIMILAR
CHARGES OR ENCUMBRANCES, AND MINOR TITLE DEFICIENCIES ON REAL PROPERTY IMPOSED
BY LAW OR ARISING IN THE ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE ANY
MONETARY OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE


16

--------------------------------------------------------------------------------



 


VALUE OF THE AFFECTED PROPERTY OR INTERFERE WITH THE ORDINARY CONDUCT OF
BUSINESS OF THE BORROWER OR ANY SUBSIDIARY;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)  fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

(e)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

(f)  investments made under the Borrower’s policy for investing in portfolios
denominated in euros and British pounds sterling or the Borrower’s policy for
investing in portfolios denominated in Dollars, in each case as in effect on the
Effective Date and without giving to effect to any amendments, modifications or
supplements thereto subsequent to the Effective Date made without the written
consent of the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its principal office in New

17

--------------------------------------------------------------------------------


 

York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X.

“Register” has the meaning set forth in Section 9.04.

“Regulation S-X” means Regulation S-X promulgated pursuant to the Securities Act
(as such regulation is in effect on the Effective Date).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Holders of Secured Obligations, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.

“Significant Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one

18

--------------------------------------------------------------------------------


 

minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal.  Such reserve percentages shall, in the case of
Dollar denominated Loans, include those imposed pursuant to Regulation D of the
Board.  Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve, liquid asset or similar
requirement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary that becomes a
party to the Subsidiary Guaranty (including pursuant to a joinder or supplement
thereto).  The Subsidiary Guarantors on the Effective Date are identified as
such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor as amended, restated, supplemented or otherwise modified from time to
time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.

19

--------------------------------------------------------------------------------


 

“Swingline Lender” means JPMorgan Chase Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED,


 


20

--------------------------------------------------------------------------------



 


RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON
SUCH AMENDMENTS, RESTATEMENTS SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER REQUESTS AN
AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE
OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE
OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION  AMENDED IN ACCORDANCE HEREWITH.


SECTION 1.05.  CURRENCY EQUIVALENTS GENERALLY.  FOR THE PURPOSES OF DETERMINING
COMPLIANCE WITH SECTIONS 6.01, 6.02 AND 6.04 WITH RESPECT TO ANY AMOUNT OF
INDEBTEDNESS OR INVESTMENT IN EURO, POUNDS STERLING, JAPANESE YEN AND ANY OTHER
HARD CURRENCY (OTHER THAN DOLLARS) WHICH IS FREELY TRADED AND CONVERTIBLE INTO
DOLLARS IN THE LONDON INTERBANK MARKET AND FOR WHICH THE DOLLAR AMOUNT THEREOF
CAN BE READILY CALCULATED, NO DEFAULT SHALL BE DEEMED TO HAVE OCCURRED SOLELY AS
A RESULT OF CHANGES IN RATES OF EXCHANGE OCCURRING AFTER THE TIME SUCH
INDEBTEDNESS OR INVESTMENT IS INCURRED.


ARTICLE II


THE CREDITS


SECTION 2.01.  COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO MAKE REVOLVING LOANS TO THE BORROWER IN AGREED
CURRENCIES FROM TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (A) THE DOLLAR AMOUNT OF SUCH LENDER’S
REVOLVING CREDIT EXPOSURE EXCEEDING THE DOLLAR AMOUNT OF SUCH LENDER’S
COMMITMENT, (B) SUBJECT TO SECTION 2.04, THE SUM OF THE TOTAL DOLLAR AMOUNT OF
THE REVOLVING CREDIT EXPOSURES EXCEEDING THE AGGREGATE COMMITMENT OR (C) SUBJECT
TO SECTION 2.04, THE DOLLAR AMOUNT OF THE TOTAL OUTSTANDING REVOLVING LOANS AND
LC EXPOSURE, IN EACH CASE DENOMINATED IN FOREIGN CURRENCIES, EXCEEDING THE
FOREIGN CURRENCY SUBLIMIT.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND REBORROW
REVOLVING LOANS.


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH REVOLVING LOAN SHALL BE MADE AS
PART OF A BORROWING CONSISTING OF REVOLVING LOANS MADE BY THE LENDERS RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY LENDER TO MAKE
ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL
AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS
AS REQUIRED.


(B)  SUBJECT TO SECTION 2.14, EACH REVOLVING BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EUROCURRENCY LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH; PROVIDED THAT


21

--------------------------------------------------------------------------------



 


EACH ABR LOAN SHALL ONLY BE MADE IN DOLLARS.  EACH SWINGLINE LOAN SHALL BE AN
ABR LOAN.  EACH LENDER AT ITS OPTION MAY MAKE ANY EUROCURRENCY LOAN BY CAUSING
ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EUROCURRENCY REVOLVING
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000 (OR THE APPROXIMATE
EQUIVALENT AMOUNT OF EACH SUCH AMOUNT IF SUCH BORROWING IS DENOMINATED IN A
FOREIGN CURRENCY).  AT THE TIME THAT EACH ABR REVOLVING BORROWING IS MADE, SUCH
BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $3,000,000; PROVIDED THAT AN ABR REVOLVING
BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED
BALANCE OF THE AGGREGATE COMMITMENT OR THAT IS REQUIRED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E).  EACH
SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $500,000
AND NOT LESS THAN $500,000.  BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE
OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE
THAN A TOTAL OF TWELVE (12) EUROCURRENCY REVOLVING BORROWINGS OUTSTANDING.


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF
THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


SECTION 2.03.  REQUESTS FOR REVOLVING BORROWINGS.  TO REQUEST A REVOLVING
BORROWING, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY
TELEPHONE (A) IN THE CASE OF A EUROCURRENCY BORROWING, NOT LATER THAN 11:00
A.M., LOCAL TIME, THREE (3) BUSINESS DAYS (IN THE CASE OF A EUROCURRENCY
BORROWING DENOMINATED IN DOLLARS) OR FOUR (4) BUSINESS DAYS (IN THE CASE OF A
EUROCURRENCY BORROWING DENOMINATED IN A FOREIGN CURRENCY), IN EACH CASE BEFORE
THE DATE OF THE PROPOSED BORROWING OR (B) IN THE CASE OF AN ABR BORROWING, NOT
LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE (1) BUSINESS DAY BEFORE THE DATE
OF THE PROPOSED BORROWING; PROVIDED THAT ANY SUCH NOTICE OF AN ABR REVOLVING
BORROWING TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.06(E) MAY BE GIVEN NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON
THE DATE OF THE PROPOSED BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST
SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST IN A FORM
APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.  EACH SUCH
TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION
IN COMPLIANCE WITH SECTION 2.02:

(I)  THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

(II)  THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(III)  WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EUROCURRENCY
BORROWING;

(IV)  IN THE CASE OF A EUROCURRENCY BORROWING, THE AGREED CURRENCY AND INITIAL
INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED
BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

(V)  THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower

22

--------------------------------------------------------------------------------


 

shall be deemed to have selected an Interest Period of one month’s duration. 
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


SECTION 2.04.  DETERMINATION OF DOLLAR AMOUNTS.  THE ADMINISTRATIVE AGENT WILL
DETERMINE THE DOLLAR AMOUNT OF:


(A)  EACH EUROCURRENCY BORROWING AS OF THE DATE THREE (3) BUSINESS DAYS PRIOR TO
THE DATE OF SUCH BORROWING OR, IF APPLICABLE, DATE OF CONVERSION/CONTINUATION OF
ANY BORROWING AS A EUROCURRENCY BORROWING,


(B)  THE LC EXPOSURE AS OF THE DATE OF EACH REQUEST FOR THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT, AND


(C)  ALL OUTSTANDING CREDIT EVENTS ON AND AS OF THE LAST BUSINESS DAY OF EACH
CALENDAR QUARTER AND, DURING THE CONTINUATION OF AN EVENT OF DEFAULT, ON ANY
OTHER BUSINESS DAY ELECTED BY THE ADMINISTRATIVE AGENT IN ITS DISCRETION OR UPON
INSTRUCTION BY THE REQUIRED LENDERS.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 


SECTION 2.05.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS IN DOLLARS TO
THE BORROWER FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $5,000,000
OR (II) THE DOLLAR AMOUNT OF THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDING THE
AGGREGATE COMMITMENT; PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED
TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE
FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
BORROWER MAY BORROW, PREPAY AND REBORROW SWINGLINE LOANS.


(B)  TO REQUEST A SWINGLINE LOAN, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT LATER THAN 12:00
NOON, NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH SUCH
NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE
A BUSINESS DAY) AND AMOUNT OF THE REQUESTED SWINGLINE LOAN.  THE ADMINISTRATIVE
AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM
THE BORROWER.  THE SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO
THE BORROWER BY MEANS OF A CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF THE BORROWER
WITH THE SWINGLINE LENDER (OR, IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE
THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.06(E), BY
REMITTANCE TO THE ISSUING BANK) BY 3:00 P.M., NEW YORK CITY TIME, ON THE
REQUESTED DATE OF SUCH SWINGLINE LOAN.


(C)  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE
THE LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION
OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE
AMOUNT OF SWINGLINE LOANS IN WHICH LENDERS WILL PARTICIPATE.  PROMPTLY UPON
RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO
EACH  LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE PERCENTAGE OF
SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S APPLICABLE
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER ACKNOWLEDGES AND AGREES
THAT ITS OBLIGATION TO ACQUIRE


23

--------------------------------------------------------------------------------



 


PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH LENDER SHALL
COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO
LOANS MADE BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO
THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE
LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF ANY
PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND
THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY
THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF THE
BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE
AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE LENDERS THAT
SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE
LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH PAYMENT SO
REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO THE ADMINISTRATIVE AGENT,
AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS REQUIRED TO BE REFUNDED TO
THE BORROWER FOR ANY REASON.  THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN
PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE THE BORROWER OF ANY DEFAULT IN THE
PAYMENT THEREOF.


SECTION 2.06.  LETTERS OF CREDIT.  (A) GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT DENOMINATED IN AGREED CURRENCIES FOR ITS OWN ACCOUNT, IN A FORM
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY
TIME AND FROM TIME TO TIME DURING THE AVAILABILITY PERIOD.  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS
AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT
SUBMITTED BY THE BORROWER TO, OR ENTERED INTO BY THE BORROWER WITH, THE ISSUING
BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL CONTROL; PROVIDED, HOWEVER, IF THE ISSUING BANK IS REQUESTED TO
ISSUE LETTERS OF CREDIT WITH RESPECT TO A JURISDICTION THE ISSUING BANK DEEMS,
IN ITS REASONABLE JUDGMENT, MAY AT ANY TIME SUBJECT IT TO A NEW MONEY CREDIT
EVENT OR A COUNTRY RISK EVENT, THE BORROWER SHALL, AT THE REQUEST OF THE ISSUING
BANK, GUARANTY AND INDEMNIFY THE ISSUING BANK AGAINST ANY AND ALL COSTS,
LIABILITIES AND LOSSES RESULTING FROM SUCH NEW MONEY CREDIT EVENT OR COUNTRY
RISK EVENT, IN EACH CASE IN A FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ISSUING BANK.


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL HAND DELIVER
OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING
SO HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF
CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED,
AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH
SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE
(WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH
LETTER OF CREDIT, THE AGREED CURRENCY APPLICABLE THERETO, THE NAME AND ADDRESS
OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO
PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY THE
ISSUING BANK, THE BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON
THE ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF
CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY
IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT
THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT
TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE DOLLAR AMOUNT OF THE
LC EXPOSURE SHALL NOT EXCEED $50,000,000, (II) SUBJECT TO SECTION 2.04, THE
TOTAL REVOLVING CREDIT EXPOSURES SHALL NOT EXCEED THE AGGREGATE COMMITMENT AND
(III) SUBJECT


24

--------------------------------------------------------------------------------



 


TO SECTION 2.04, THE DOLLAR AMOUNT OF THE SUM OF THE TOTAL OUTSTANDING REVOLVING
LOANS AND LC EXPOSURE, IN EACH CASE DENOMINATED IN FOREIGN CURRENCIES, SHALL NOT
EXCEED THE FOREIGN CURRENCY SUBLIMIT.


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE (5) BUSINESS DAYS PRIOR TO THE MATURITY DATE.


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK HEREBY GRANTS
TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES FROM THE ISSUING BANK, A
PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE AGGREGATE DOLLAR AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH
LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S APPLICABLE PERCENTAGE
OF EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE
BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY
REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON. 
EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


(E)  REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT
BY PAYING TO THE ADMINISTRATIVE AGENT IN DOLLARS THE DOLLAR AMOUNT EQUAL TO SUCH
LC DISBURSEMENT, CALCULATED AS OF THE DATE THE ISSUING BANK MADE SUCH LC
DISBURSEMENT (OR IF THE ISSUING BANK SHALL SO ELECT IN ITS SOLE DISCRETION BY
NOTICE TO THE BORROWER, IN SUCH OTHER AGREED CURRENCY WHICH WAS PAID BY THE
ISSUING BANK PURSUANT TO SUCH LC DISBURSEMENT IN AN AMOUNT EQUAL TO SUCH LC
DISBURSEMENT) NOT LATER THAN 12:00 NOON, LOCAL TIME, ON THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES NOTICE OF SUCH LC
DISBURSEMENT; PROVIDED THAT, IF SUCH LC DISBURSEMENT IS NOT LESS THAN THE DOLLAR
AMOUNT OF $1,000,000, THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING
SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.03 OR 2.05 THAT SUCH
PAYMENT BE FINANCED WITH AN ABR REVOLVING BORROWING OR SWINGLINE LOAN IN AN
EQUIVALENT DOLLAR AMOUNT OF SUCH LC DISBURSEMENT AND, TO THE EXTENT SO FINANCED,
THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED
BY THE RESULTING ABR REVOLVING BORROWING OR SWINGLINE LOAN.  IF THE BORROWER
FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH
LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER
IN RESPECT THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF SUCH NOTICE, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN
THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH
LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO
THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  PROMPTLY
FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER
PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH
PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS
PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS
AND THE ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A
LENDER PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR ANY LC
DISBURSEMENT (OTHER THAN THE FUNDING OF ABR REVOLVING LOANS OR A SWINGLINE LOAN
AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE
BORROWER OF ITS OBLIGATION TO


25

--------------------------------------------------------------------------------



 


REIMBURSE SUCH LC DISBURSEMENT.  IF THE BORROWER’S REIMBURSEMENT OF, OR
OBLIGATION TO REIMBURSE, ANY AMOUNTS IN ANY FOREIGN CURRENCY WOULD SUBJECT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO ANY STAMP DUTY, AD
VALOREM CHARGE OR SIMILAR TAX THAT WOULD NOT BE PAYABLE IF SUCH REIMBURSEMENT
WERE MADE OR REQUIRED TO BE MADE IN DOLLARS, THE BORROWER SHALL, AT ITS OPTION,
EITHER (X) PAY THE AMOUNT OF ANY SUCH TAX REQUESTED BY THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR THE RELEVANT LENDER OR (Y) REIMBURSE EACH LC DISBURSEMENT
MADE IN SUCH FOREIGN CURRENCY IN DOLLARS, IN AN AMOUNT EQUAL TO THE EQUIVALENT
AMOUNT, CALCULATED USING THE APPLICABLE EXCHANGE RATES, ON THE DATE SUCH LC
DISBURSEMENT IS MADE, OF SUCH LC DISBURSEMENT.


(F)  OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER. 
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF
THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF
OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY
WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY
THE BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE
ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION. 
IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.


(G)  DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE (CONFIRMED BY TELECOPY) OF
SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE AN LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE THE
ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


(H)  INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT,
THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE
DATE SUCH LC DISBURSEMENT IS MADE,


26

--------------------------------------------------------------------------------



 


THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE
BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE
TO ABR REVOLVING LOANS (OR IN THE CASE SUCH LC DISBURSEMENT IS DENOMINATED IN A
FOREIGN CURRENCY, AT THE OVERNIGHT FOREIGN CURRENCY RATE FOR SUCH AGREED
CURRENCY PLUS THE THEN EFFECTIVE APPLICABLE RATE WITH RESPECT TO EUROCURRENCY
REVOLVING LOANS); PROVIDED THAT, IF THE BORROWER FAILS TO REIMBURSE SUCH LC
DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN SECTION
2.13(C) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR
THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE
DATE OF PAYMENT BY ANY LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO
REIMBURSE THE ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT
OF SUCH PAYMENT.


(I)  REPLACEMENT OF ISSUING BANK.  THE ISSUING BANK MAY BE REPLACED AT ANY TIME
BY WRITTEN AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE REPLACED
ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE ISSUING BANK.  AT THE TIME ANY
SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE BORROWER SHALL PAY ALL UNPAID FEES
ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO SECTION
2.12(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT, (I) THE
SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE ISSUING
BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED
THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED
TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR
AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE
REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN
A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT THEN
OUTSTANDING AND ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


(J)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF
THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE
AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE
LENDERS (THE “LC COLLATERAL ACCOUNT”), AN AMOUNT IN CASH EQUAL TO 105% OF THE
DOLLAR AMOUNT OF THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID
INTEREST THEREON; PROVIDED THAT (I) THE PORTIONS OF SUCH AMOUNT ATTRIBUTABLE TO
UNDRAWN FOREIGN CURRENCY LETTERS OF CREDIT OR LC DISBURSEMENTS IN A FOREIGN
CURRENCY THAT THE BORROWER IS NOT LATE IN REIMBURSING SHALL BE DEPOSITED IN THE
APPLICABLE FOREIGN CURRENCIES IN THE ACTUAL AMOUNTS OF SUCH UNDRAWN LETTERS OF
CREDIT AND LC DISBURSEMENTS AND (II) THE OBLIGATION TO DEPOSIT SUCH CASH
COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON
THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE BORROWER DESCRIBED IN
CLAUSE (H) OR (I) OF ARTICLE VII.  FOR THE PURPOSES OF THIS PARAGRAPH, THE
FOREIGN CURRENCY LC EXPOSURE SHALL BE CALCULATED USING THE APPLICABLE EXCHANGE
RATES OF THE ADMINISTRATIVE AGENT ON THE DATE NOTICE DEMANDING CASH
COLLATERALIZATION IS DELIVERED TO THE BORROWER.  THE BORROWER ALSO SHALL DEPOSIT
CASH COLLATERAL PURSUANT TO THIS PARAGRAPH AS AND TO THE EXTENT REQUIRED BY
SECTION 2.11(B).  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS
COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT AND THE BORROWER HEREBY GRANTS
THE ADMINISTRATIVE AGENT A SECURITY INTEREST IN THE COLLATERAL ACCOUNT.  OTHER
THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS
SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND
AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST. 
INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH
ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO
REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN
REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION
OF THE REIMBURSEMENT


27

--------------------------------------------------------------------------------



 


OBLIGATIONS OF THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY
OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF LENDERS WITH LC
EXPOSURE  REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO
SATISFY OTHER SECURED OBLIGATIONS.  IF THE BORROWER IS REQUIRED TO PROVIDE AN
AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF
DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED
TO THE BORROWER WITHIN THREE (3) BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE
BEEN CURED OR WAIVED.


(K)  CONVERSION.  IN THE EVENT THAT THE LOANS BECOME IMMEDIATELY DUE AND PAYABLE
ON ANY DATE PURSUANT TO ARTICLE VII, ALL AMOUNTS (I) THAT THE BORROWER IS AT THE
TIME OR THEREAFTER BECOMES REQUIRED TO REIMBURSE OR OTHERWISE PAY TO THE
ADMINISTRATIVE AGENT IN RESPECT OF LC DISBURSEMENTS MADE UNDER ANY FOREIGN
CURRENCY LETTER OF CREDIT (OTHER THAN AMOUNTS IN RESPECT OF WHICH THE BORROWER
HAS DEPOSITED CASH COLLATERAL PURSUANT TO PARAGRAPH (J) ABOVE, IF SUCH CASH
COLLATERAL WAS DEPOSITED IN THE APPLICABLE FOREIGN CURRENCY TO THE EXTENT SO
DEPOSITED OR APPLIED), (II) THAT THE LENDERS ARE AT THE TIME OR THEREAFTER
BECOME REQUIRED TO PAY TO THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT
IS AT THE TIME OR THEREAFTER BECOMES REQUIRED TO DISTRIBUTE TO THE ISSUING BANK
PURSUANT TO PARAGRAPH (E) OF THIS SECTION IN RESPECT OF UNREIMBURSED LC
DISBURSEMENTS MADE UNDER ANY FOREIGN CURRENCY LETTER OF CREDIT AND (III) OF EACH
LENDER’S PARTICIPATION IN ANY FOREIGN CURRENCY LETTER OF CREDIT UNDER WHICH AN
LC DISBURSEMENT HAS BEEN MADE SHALL, AUTOMATICALLY AND WITH NO FURTHER ACTION
REQUIRED, BE CONVERTED INTO THE DOLLAR AMOUNT, CALCULATED USING THE
ADMINISTRATIVE AGENT’S CURRENCY EXCHANGE RATES ON SUCH DATE (OR IN THE CASE OF
ANY LC DISBURSEMENT MADE AFTER SUCH DATE, ON THE DATE SUCH LC DISBURSEMENT IS
MADE), OF SUCH AMOUNTS.  ON AND AFTER SUCH CONVERSION, ALL AMOUNTS ACCRUING AND
OWED TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN RESPECT OF
THE OBLIGATIONS DESCRIBED IN THIS PARAGRAPH SHALL ACCRUE AND BE PAYABLE IN
DOLLARS AT THE RATES OTHERWISE APPLICABLE HEREUNDER.

                                SECTION 2.07.  Funding of Borrowings.  (a)  Each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds (i) in the case of Loans
denominated in Dollars, by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency; provided that Swingline Loans shall be made as
provided in Section 2.05.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to (x) an account of the Borrower maintained with the Administrative
Agent in New York City or Chicago and designated by the Borrower in the
applicable Borrowing Request, in the case of Loans denominated in Dollars and
(y) an account of the Borrower designated by the Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO
BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE
CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES
ON INTERBANK


28

--------------------------------------------------------------------------------



 


COMPENSATION (INCLUDING WITHOUT LIMITATION THE OVERNIGHT FOREIGN CURRENCY RATE
IN THE CASE OF LOANS DENOMINATED IN A FOREIGN CURRENCY) OR (II) IN THE CASE OF
THE BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS
SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN SUCH BORROWING.


SECTION 2.08.  INTEREST ELECTIONS.  (A)  EACH REVOLVING BORROWING INITIALLY
SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE
CASE OF A EUROCURRENCY REVOLVING BORROWING, SHALL HAVE AN INITIAL INTEREST
PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY
ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH
BORROWING AND, IN THE CASE OF A EUROCURRENCY REVOLVING BORROWING, MAY ELECT
INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER MAY
ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING
EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL
NOT APPLY TO SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE REQUESTING A
REVOLVING BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE
EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST
SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A
FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER. 
NOTWITHSTANDING ANY CONTRARY PROVISION HEREIN, THIS SECTION SHALL NOT BE
CONSTRUED TO PERMIT THE BORROWER TO (I) CHANGE THE CURRENCY OF ANY BORROWING,
(II) ELECT AN INTEREST PERIOD FOR EUROCURRENCY LOANS THAT DOES NOT COMPLY WITH
SECTION 2.02(D) OR (III) CONVERT ANY BORROWING TO A BORROWING OF A TYPE NOT
AVAILABLE UNDER THE CLASS OF COMMITMENTS PURSUANT TO WHICH SUCH BORROWING WAS
MADE.


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I)  THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

(II)  THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III)  WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EUROCURRENCY BORROWING; AND

(IV)  IF THE RESULTING BORROWING IS A EUROCURRENCY BORROWING, THE INTEREST
PERIOD AND AGREED CURRENCY TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH
ELECTION, WHICH INTEREST PERIOD SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION
OF THE TERM “INTEREST PERIOD”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


29

--------------------------------------------------------------------------------



 


(E)  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EUROCURRENCY REVOLVING BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD (I) IN THE CASE OF A BORROWING
DENOMINATED IN DOLLARS, SUCH BORROWING SHALL BE CONVERTED TO AN ABR BORROWING
AND (II) IN THE CASE OF A BORROWING DENOMINATED IN A FOREIGN CURRENCY, SUCH
BORROWING SHALL AUTOMATICALLY CONTINUE AS A EUROCURRENCY BORROWING IN THE SAME
AGREED CURRENCY WITH AN INTEREST PERIOD OF ONE MONTH UNLESS (X) SUCH
EUROCURRENCY BORROWING IS OR WAS REPAID IN ACCORDANCE WITH SECTION 2.11 OR (Y)
THE BORROWER SHALL HAVE GIVEN THE ADMINISTRATIVE AGENT AN INTEREST ELECTION
REQUEST REQUESTING THAT, AT THE END OF SUCH INTEREST PERIOD, SUCH EUROCURRENCY
BORROWING CONTINUE AS A EUROCURRENCY BORROWING FOR THE SAME OR ANOTHER INTEREST
PERIOD.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE REQUEST OF
THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN EVENT OF
DEFAULT IS CONTINUING (I) NO OUTSTANDING REVOLVING BORROWING MAY BE CONVERTED TO
OR CONTINUED AS A EUROCURRENCY BORROWING AND (II) UNLESS REPAID, EACH
EUROCURRENCY REVOLVING BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE
END OF THE INTEREST PERIOD APPLICABLE THERETO.


SECTION 2.09.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  UNLESS PREVIOUSLY
TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE.


(B)  THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS SHALL BE IN AN
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $5,000,000 AND NOT LESS THAN $5,000,000
AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE COMMITMENTS IF, AFTER
GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH
SECTION 2.11, THE DOLLAR AMOUNT OF THE SUM OF THE REVOLVING CREDIT EXPOSURES
WOULD EXCEED THE AGGREGATE COMMITMENT.


(C)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST
THREE (3) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT
TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
THE COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT. 
EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.

SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a)The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in the currency of such Loan and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.

30

--------------------------------------------------------------------------------



 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS, AGREED CURRENCY AND TYPE
THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH
LENDER’S SHARE THEREOF.


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B) OR
(C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS
OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR
THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY
NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED
BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A FORM
APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE LOANS EVIDENCED BY SUCH
PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


SECTION 2.11.  PREPAYMENT OF LOANS.


(A)  THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO
PREPAY ANY BORROWING IN WHOLE OR IN PART, SUBJECT TO PRIOR NOTICE IN ACCORDANCE
WITH THE PROVISIONS OF THIS SECTION 2.11(A).  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE
SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT
HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A EUROCURRENCY REVOLVING BORROWING,
NOT LATER THAN 11:00 A.M., LOCAL TIME, THREE (3) BUSINESS DAYS BEFORE THE DATE
OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF AN ABR REVOLVING BORROWING, NOT
LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE (1) BUSINESS DAY BEFORE THE DATE
OF PREPAYMENT OR (III) IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER
THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH
NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED
THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE
OF TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.09, THEN SUCH
NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE WITH SECTION 2.09.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE
RELATING TO A REVOLVING BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY REVOLVING
BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN
ADVANCE OF A REVOLVING BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.02. 
EACH PREPAYMENT OF A REVOLVING BORROWING SHALL BE APPLIED RATABLY TO THE LOANS
INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY (I)
ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13 AND (II) BREAK FUNDING
PAYMENTS PURSUANT TO SECTION 2.16.


(B)  IF AT ANY TIME, (I) OTHER THAN AS A RESULT OF FLUCTUATIONS IN CURRENCY
EXCHANGE RATES, THE SUM OF THE AGGREGATE PRINCIPAL DOLLAR AMOUNT OF ALL OF THE
REVOLVING CREDIT EXPOSURES (CALCULATED, WITH RESPECT TO THOSE CREDIT EVENTS
DENOMINATED IN FOREIGN CURRENCIES, AS OF THE MOST RECENT COMPUTATION DATE WITH
RESPECT TO EACH SUCH CREDIT EVENT) EXCEEDS THE AGGREGATE COMMITMENT AND (II)
SOLELY AS A RESULT OF FLUCTUATIONS IN CURRENCY EXCHANGE RATES, THE SUM OF THE
AGGREGATE PRINCIPAL DOLLAR AMOUNT OF ALL OF THE OUTSTANDING REVOLVING LOANS AND
LC EXPOSURE, IN EACH CASE DENOMINATED IN FOREIGN CURRENCIES (COLLECTIVELY,
“FOREIGN CURRENCY EXPOSURE”), AS OF THE MOST RECENT COMPUTATION DATE WITH
RESPECT TO EACH SUCH CREDIT EVENT, EXCEEDS 105% OF THE FOREIGN CURRENCY
SUBLIMIT, THE BORROWER SHALL IMMEDIATELY REPAY BORROWINGS OR CASH COLLATERALIZE
LC DISBURSEMENTS IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT


31

--------------------------------------------------------------------------------



 


PURSUANT TO SECTION 2.06(J), AS APPLICABLE, IN AN AGGREGATE PRINCIPAL AMOUNT
SUFFICIENT TO CAUSE (X) THE AGGREGATE DOLLAR AMOUNT OF ALL REVOLVING CREDIT
EXPOSURES (SO CALCULATED) TO BE LESS THAN OR EQUAL TO THE AGGREGATE COMMITMENT
AND (Y) THE FOREIGN CURRENCY EXPOSURE TO BE LESS THAN OR EQUAL TO THE FOREIGN
CURRENCY SUBLIMIT.


SECTION 2.12.  FEES.  (A)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE, WHICH SHALL ACCRUE AT THE
APPLICABLE RATE ON THE AVERAGE DAILY AMOUNT OF THE AVAILABLE COMMITMENT OF SUCH
LENDER DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING
THE DATE ON WHICH SUCH COMMITMENT TERMINATES; PROVIDED THAT, IF SUCH LENDER
CONTINUES TO HAVE ANY REVOLVING CREDIT EXPOSURE AFTER ITS COMMITMENT TERMINATES,
THEN SUCH COMMITMENT FEE SHALL CONTINUE TO ACCRUE ON THE AVERAGE DAILY AMOUNT OF
SUCH LENDER’S REVOLVING CREDIT EXPOSURE FROM AND INCLUDING THE DATE ON WHICH ITS
COMMITMENT TERMINATES TO BUT EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES TO
HAVE ANY REVOLVING CREDIT EXPOSURE.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN
ARREARS ON THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND
ON THE DATE ON WHICH THE COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH
DATE TO OCCUR AFTER THE DATE HEREOF; PROVIDED THAT ANY COMMITMENT FEES ACCRUING
AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND. 
ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND
SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY
BUT EXCLUDING THE LAST DAY).


(B)  THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS
OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE RATE USED TO DETERMINE THE
INTEREST RATE APPLICABLE TO EUROCURRENCY REVOLVING LOANS ON THE AVERAGE DAILY
DOLLAR AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH
SUCH LENDER’S COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH LENDER CEASES TO
HAVE ANY LC EXPOSURE AND (II) TO THE ISSUING BANK A FRONTING FEE, WHICH SHALL
ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE DAILY DOLLAR AMOUNT OF THE
LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) ATTRIBUTABLE TO LETTERS OF CREDIT ISSUED BY THE ISSUING BANK
DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE
LATER OF THE DATE OF TERMINATION OF THE COMMITMENTS AND THE DATE ON WHICH THERE
CEASES TO BE ANY LC EXPOSURE, AS WELL AS THE ISSUING BANK’S STANDARD FEES AND
COMMISSIONS WITH RESPECT TO THE ISSUANCE, AMENDMENT, CANCELLATION, NEGOTIATION,
TRANSFER, PRESENTMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
PROCESSING OF DRAWINGS THEREUNDER.  UNLESS OTHERWISE SPECIFIED ABOVE,
PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY
OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE LAST
DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE DATE ON WHICH
THE COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE
EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON
WHICH THE COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON
WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
TEN (10) DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


(C)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON
BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN DOLLARS
(EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 2.12) AND IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING BANK, IN THE
CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND
PARTICIPATION FEES, TO THE LENDERS.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.


32

--------------------------------------------------------------------------------



 


SECTION 2.13.  INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE
PLUS THE APPLICABLE RATE.


(B)  THE LOANS COMPRISING EACH EUROCURRENCY BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE.


(C)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


(D)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS, UPON TERMINATION
OF THE COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C)
OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT
OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR REVOLVING LOAN
PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL
AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR
PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY EUROCURRENCY
REVOLVING LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED
INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


(E)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT INTEREST (I) COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR) AND
(II) FOR BORROWINGS DENOMINATED IN POUNDS STERLING SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 365 DAYS, AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY). 
THE APPLICABLE ALTERNATE BASE RATE, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE
DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.14.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EUROCURRENCY BORROWING:


(A)  THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE,
FOR SUCH INTEREST PERIOD; OR


(B)  THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR LENDER) OF
MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH BORROWING FOR
SUCH INTEREST PERIOD;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

33

--------------------------------------------------------------------------------



SECTION 2.15.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:

(I)  IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR

(II)  IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK MARKET
ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EUROCURRENCY LOANS MADE BY SUCH
LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.


(B)  IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD
BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING
INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES
OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)  A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN (10)
DAYS AFTER RECEIPT THEREOF.


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE
IN LAW


34

--------------------------------------------------------------------------------



 


GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


(E)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THIS SECTION
2.15 SHALL NOT APPLY TO TAXES.


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EUROCURRENCY LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT OR AS A
RESULT OF ANY PREPAYMENT PURSUANT TO SECTION 2.11), (B) THE CONVERSION OF ANY
EUROCURRENCY LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR PREPAY ANY EUROCURRENCY
LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED PURSUANT HERETO (REGARDLESS
OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER SECTION 2.11(A) AND IS REVOKED IN
ACCORDANCE THEREWITH) OR (D) THE ASSIGNMENT OF ANY EUROCURRENCY LOAN OTHER THAN
ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO AS A RESULT OF A
REQUEST BY THE BORROWER PURSUANT TO SECTION 2.19, THEN, IN ANY SUCH EVENT, THE
BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE (BUT
EXCLUDING LOSS OF ANTICIPATED PROFITS) ATTRIBUTABLE TO SUCH EVENT.  SUCH LOSS,
COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT DETERMINED BY
SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST WHICH WOULD
HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED,
AT THE ADJUSTED LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR THE
PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST
PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE,
FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH LOAN), OVER
(II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH
PERIOD AT THE INTEREST RATE WHICH SUCH LENDER WOULD BID WERE IT TO BID, AT THE
COMMENCEMENT OF SUCH PERIOD, FOR DEPOSITS IN THE RELEVANT CURRENCY OF A
COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EUROCURRENCY MARKET.  A
CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER
IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION SHALL BE DELIVERED TO THE
BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY
SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN (10) DAYS
AFTER RECEIPT THEREOF.


SECTION 2.17.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR
ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD
HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE
SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)  IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES IMPOSED ON OR INCURRED
BY THE ADMINISTRATIVE AGENT, A LENDER OR THE ISSUING BANK TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
ISSUING BANK, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT,
SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY
PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY


35

--------------------------------------------------------------------------------



 


DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING BANK, OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING
BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER OR
CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE
WITHOUT WITHHOLDING OR AT A REDUCED RATE.  IN FURTHERANCE OF THE FOREGOING, EACH
FOREIGN LENDER AGREES TO DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT ON
OR PRIOR TO THE EFFECTIVE DATE, OR IN THE CASE OF A FOREIGN LENDER THAT IS AN
ASSIGNEE OR TRANSFEREE OF AN INTEREST UNDER THIS AGREEMENT PURSUANT TO SECTION
9.04 ON OR BEFORE THE DATE SUCH ASSIGNEE OR TRANSFEREE BECOMES A PARTY TO THIS
AGREEMENT:

(I)  TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8ECI, FORM W-8BEN, OR FORM W-8IMY (WITH RESPECT TO A COMPLETE
EXEMPTION UNDER AN INCOME TAX TREATY) (OR SUCCESSOR FORMS) CERTIFYING TO SUCH
FOREIGN LENDER’S ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED
STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT,
OR

(II)  IF THE FOREIGN LENDER IS NOT A “BANK” WITHIN THE MEANING OF SECTION
881(C)(3)(A) OF THE CODE AND CANNOT DELIVER EITHER INTERNAL REVENUE SERVICE FORM
W-8ECI, FORM W-8BEN, OR FORM W-8IMY (WITH RESPECT TO A COMPLETE EXEMPTION UNDER
AN INCOME TAX TREATY) PURSUANT TO CLAUSE (I) ABOVE:


A.             A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT F (ANY SUCH
CERTIFICATE, A “NON-BANK CERTIFICATE”) AND


B.             TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN (WITH RESPECT TO THE PORTFOLIO INTEREST EXEMPTION)
(OR SUCCESSOR FORM) CERTIFYING TO SUCH FOREIGN LENDER’S ENTITLEMENT AS OF SUCH
DATE TO A COMPLETE EXEMPTION FROM UNITED STATES WITHHOLDING TAX WITH RESPECT TO
PAYMENTS OF INTEREST TO BE MADE UNDER THIS AGREEMENT.

In addition, each Foreign Lender agrees that from time to time after the
Effective Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to the Borrower or the Administrative Agent two new accurate and
complete original signed copies of the relevant forms described above (or
applicable successor forms) and such other forms as may be required in order to
confirm or establish the entitlement of such Foreign Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement, or it shall immediately notify the Borrower and
the Administrative Agent of its inability to deliver any such Form or
Certificate, in which case such Foreign Lender shall not be required to deliver
any such Form or Certificate pursuant to this Section 2.17(e).

36

--------------------------------------------------------------------------------


 


(F)  IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN GOOD FAITH THAT IT
HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17, IT SHALL PAY OVER SUCH REFUND
TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR
ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 2.17 WITH RESPECT TO
THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT INTEREST (OTHER
THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO
SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE
BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT
THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY. THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.


SECTION 2.18.  PAYMENTS GENERALLY; ALLOCATIONS OF PROCEEDS; PRO RATA TREATMENT;
SHARING OF SET-OFFS.


(A)  THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER
(WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR
OF AMOUNTS PAYABLE UNDER SECTION 2.15, 2.16 OR 2.17, OR OTHERWISE) PRIOR TO (I)
IN THE CASE OF PAYMENTS DENOMINATED IN DOLLARS, 12:00 NOON, NEW YORK CITY TIME
AND (II) IN THE CASE OF PAYMENTS DENOMINATED IN A FOREIGN CURRENCY, 12:00 NOON,
LOCAL TIME, IN THE CITY OF THE ADMINISTRATIVE AGENT’S EUROCURRENCY PAYMENT
OFFICE FOR SUCH CURRENCY, IN EACH CASE ON THE DATE WHEN DUE, IN IMMEDIATELY
AVAILABLE FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER
SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE
DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF
CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE (I) IN THE SAME
CURRENCY IN WHICH THE APPLICABLE CREDIT EVENT WAS MADE (OR WHERE SUCH CURRENCY
HAS BEEN CONVERTED TO EURO, IN EURO) AND (II) TO THE ADMINISTRATIVE AGENT AT ITS
OFFICES AT 270 PARK AVENUE, NEW YORK, NEW YORK 10017 OR, IN THE CASE OF A CREDIT
EVENT DENOMINATED IN A FOREIGN CURRENCY, THE ADMINISTRATIVE AGENT’S EUROCURRENCY
PAYMENT OFFICE FOR SUCH CURRENCY, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE
ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT
PAYMENTS PURSUANT TO SECTIONS 2.15, 2.16, 2.17 AND 9.03 SHALL BE MADE DIRECTLY
TO THE PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY
SUCH PAYMENTS DENOMINATED IN THE SAME CURRENCY RECEIVED BY IT FOR THE ACCOUNT OF
ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT
THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS
DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY,
AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE
PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION, IF, AFTER THE MAKING OF ANY CREDIT EVENT IN ANY
FOREIGN CURRENCY, CURRENCY CONTROL OR EXCHANGE REGULATIONS ARE IMPOSED IN THE
COUNTRY WHICH ISSUES SUCH CURRENCY WITH THE RESULT THAT THE TYPE OF CURRENCY IN
WHICH THE CREDIT EVENT WAS MADE (THE “ORIGINAL CURRENCY”) NO LONGER EXISTS OR
THE BORROWER IS NOT ABLE TO MAKE PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS IN SUCH ORIGINAL CURRENCY, THEN ALL PAYMENTS TO BE MADE
BY THE BORROWER HEREUNDER IN SUCH CURRENCY SHALL INSTEAD BE MADE WHEN DUE IN
DOLLARS IN AN AMOUNT EQUAL TO THE DOLLAR AMOUNT (AS OF THE DATE OF REPAYMENT) OF
SUCH PAYMENT DUE, IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE BORROWER
TAKES ALL RISKS OF THE IMPOSITION OF ANY SUCH CURRENCY CONTROL OR EXCHANGE
REGULATIONS.


(B)  ANY PROCEEDS OF COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT (I) NOT
CONSTITUTING A SPECIFIC PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER SUM
PAYABLE UNDER THE LOAN DOCUMENTS (WHICH SHALL BE APPLIED AS SPECIFIED BY THE
BORROWER) OR (II) AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
THE ADMINISTRATIVE AGENT SO ELECTS OR THE REQUIRED LENDERS SO DIRECT, SUCH FUNDS
SHALL BE APPLIED RATABLY FIRST, TO PAY ANY FEES, INDEMNITIES, OR EXPENSE
REIMBURSEMENTS INCLUDING AMOUNTS THEN DUE TO THE


37

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT AND THE ISSUING BANK FROM THE BORROWER (OTHER THAN IN
CONNECTION WITH BANKING SERVICES OBLIGATIONS AND SWAP OBLIGATIONS), SECOND, TO
PAY ANY FEES OR EXPENSE REIMBURSEMENTS THEN DUE TO THE LENDERS FROM THE BORROWER
(OTHER THAN IN CONNECTION WITH BANKING SERVICES OBLIGATIONS AND SWAP
OBLIGATIONS), THIRD, TO PAY INTEREST THEN DUE AND PAYABLE ON THE LOANS RATABLY,
FOURTH, TO PREPAY PRINCIPAL ON THE LOANS AND UNREIMBURSED LC DISBURSEMENTS
RATABLY, FIFTH, TO PAY AN AMOUNT TO THE ADMINISTRATIVE AGENT EQUAL TO ONE
HUNDRED FIVE PERCENT (105%) OF THE AGGREGATE UNDRAWN FACE AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT AND THE AGGREGATE AMOUNT OF ANY UNPAID LC
DISBURSEMENTS, TO BE HELD AS CASH COLLATERAL FOR SUCH OBLIGATIONS, SIXTH, TO
PAYMENT OF ANY AMOUNTS OWING WITH RESPECT TO BANKING SERVICES OBLIGATIONS AND
SWAP OBLIGATIONS, AND SEVENTH, TO THE PAYMENT OF ANY OTHER SECURED OBLIGATION
DUE TO THE ADMINISTRATIVE AGENT OR ANY LENDER BY THE BORROWER.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, UNLESS SO DIRECTED BY THE
BORROWER, OR UNLESS A DEFAULT IS IN EXISTENCE, NONE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER SHALL APPLY ANY PAYMENT WHICH IT RECEIVES TO ANY EUROCURRENCY LOAN
OF A CLASS, EXCEPT (A) ON THE EXPIRATION DATE OF THE INTEREST PERIOD APPLICABLE
TO ANY SUCH EUROCURRENCY LOAN OR (B) IN THE EVENT, AND ONLY TO THE EXTENT, THAT
THERE ARE NO OUTSTANDING ABR LOANS OF THE SAME CLASS AND, IN ANY EVENT, THE
BORROWER SHALL PAY THE BREAK FUNDING PAYMENT REQUIRED IN ACCORDANCE WITH SECTION
2.16.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE THE CONTINUING AND
EXCLUSIVE RIGHT TO APPLY AND REVERSE AND REAPPLY ANY AND ALL SUCH PROCEEDS AND
PAYMENTS TO ANY PORTION OF THE SECURED OBLIGATIONS.


(C)  AT THE ELECTION OF THE ADMINISTRATIVE AGENT, ALL PAYMENTS OF PRINCIPAL,
INTEREST, LC DISBURSEMENTS, FEES, PREMIUMS, REIMBURSABLE EXPENSES (INCLUDING,
WITHOUT LIMITATION, ALL REIMBURSEMENT FOR FEES AND EXPENSES PURSUANT TO SECTION
9.03), AND OTHER SUMS PAYABLE UNDER THE LOAN DOCUMENTS, MAY BE PAID FROM THE
PROCEEDS OF BORROWINGS MADE HEREUNDER WHETHER MADE FOLLOWING A REQUEST BY THE
BORROWER PURSUANT TO SECTION 2.03 OR A DEEMED REQUEST AS PROVIDED IN THIS
SECTION OR MAY BE DEDUCTED FROM ANY DEPOSIT ACCOUNT OF THE BORROWER MAINTAINED
WITH THE ADMINISTRATIVE AGENT.  THE BORROWER HEREBY IRREVOCABLY AUTHORIZES (I)
THE ADMINISTRATIVE AGENT TO MAKE A BORROWING FOR THE PURPOSE OF PAYING EACH
PAYMENT OF PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE HEREUNDER OR ANY OTHER
AMOUNT DUE UNDER THE LOAN DOCUMENTS AND AGREES THAT ALL SUCH AMOUNTS CHARGED
SHALL CONSTITUTE LOANS (INCLUDING SWINGLINE LOANS) AND THAT ALL SUCH BORROWINGS
SHALL BE DEEMED TO HAVE BEEN REQUESTED PURSUANT TO SECTIONS 2.03, 2.04 OR 2.05,
AS APPLICABLE AND (II) THE ADMINISTRATIVE AGENT TO CHARGE ANY DEPOSIT ACCOUNT OF
THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT OR ADMINISTRATIVE AGENT
FOR EACH PAYMENT OF PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE HEREUNDER OR
ANY OTHER AMOUNT DUE UNDER THE LOAN DOCUMENTS.


(D)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS
RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE
AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS
AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY
ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO THE
EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS
ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED,  SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS
IN LC DISBURSEMENTS AND SWINGLINE LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER
THAN TO THE BORROWER OR ANY SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF
THIS PARAGRAPH SHALL APPLY).  THE


38

--------------------------------------------------------------------------------



 


BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY
DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT
TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF
SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH
LENDER WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.


(E)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE
CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION (INCLUDING WITHOUT LIMITATION THE OVERNIGHT FOREIGN CURRENCY RATE
IN THE CASE OF LOANS DENOMINATED IN A FOREIGN CURRENCY).


(F)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.05(C), 2.06(D) OR (E), 2.07(B), 2.18(E) OR 9.03(C), THEN
THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


SECTION 2.19.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH
LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS
PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE, IN THE FUTURE AND
(II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD
NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO
PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH
ANY SUCH DESIGNATION OR ASSIGNMENT.


(B)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, OR IF ANY
LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE BORROWER
MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE
BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL
HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS
LOANS AND FUNDED PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER,
FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS) AND (III)
IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER
SECTION 2.15 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.17, SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A
LENDER


39

--------------------------------------------------------------------------------



 


SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR
THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES
ENTITLING THE BORROWER TO REQUIRE SUCH  ASSIGNMENT AND DELEGATION CEASE TO
APPLY.


SECTION 2.20.  EXPANSION OPTION.  THE BORROWER MAY FROM TIME TO TIME ELECT TO
INCREASE THE COMMITMENTS OR ENTER INTO ONE OR MORE TRANCHES OF TERM LOANS (EACH
AN “INCREMENTAL TERM LOAN”), IN EACH CASE IN MINIMUM INCREMENTS OF $25,000,000
SO LONG AS, AFTER GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF SUCH INCREASES
AND ALL SUCH INCREMENTAL TERM LOANS DOES NOT EXCEED $100,000,000.  THE BORROWER
MAY ARRANGE FOR ANY SUCH INCREASE OR TRANCHE TO BE PROVIDED BY ONE OR MORE
LENDERS (EACH LENDER SO AGREEING TO AN INCREASE IN ITS COMMITMENT, OR TO
PARTICIPATE IN SUCH INCREMENTAL TERM LOANS, AN “INCREASING LENDER”), OR BY ONE
OR MORE NEW BANKS, FINANCIAL INSTITUTIONS OR OTHER ENTITIES (EACH SUCH NEW BANK,
FINANCIAL INSTITUTION OR OTHER ENTITY, AN “AUGMENTING LENDER”), TO INCREASE
THEIR EXISTING COMMITMENTS, OR TO PARTICIPATE IN SUCH INCREMENTAL TERM LOANS, OR
EXTEND COMMITMENTS, AS THE CASE MAY BE; PROVIDED THAT (I) EACH AUGMENTING
LENDER, SHALL BE SUBJECT TO THE APPROVAL OF THE BORROWER AND THE ADMINISTRATIVE
AGENT AND (II) (X) IN THE CASE OF AN INCREASING LENDER, THE BORROWER AND SUCH
INCREASING LENDER EXECUTE AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT C
HERETO, AND (Y) IN THE CASE OF AN AUGMENTING LENDER, THE BORROWER AND SUCH
AUGMENTING LENDER EXECUTE AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT D
HERETO.  INCREASES AND NEW COMMITMENTS AND INCREMENTAL TERM LOANS CREATED
PURSUANT TO THIS SECTION 2.20 SHALL BECOME EFFECTIVE ON THE DATE AGREED BY THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE RELEVANT INCREASING LENDERS OR
AUGMENTING LENDERS AND THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER
THEREOF.  NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE COMMITMENTS (OR IN
THE COMMITMENT OF ANY LENDER) OR TRANCHE OF INCREMENTAL TERM LOANS SHALL BECOME
EFFECTIVE UNDER THIS PARAGRAPH UNLESS, (I) ON THE PROPOSED DATE OF THE
EFFECTIVENESS OF SUCH INCREASE OR INCREMENTAL TERM LOANS, (A) THE CONDITIONS SET
FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02 SHALL BE SATISFIED OR WAIVED BY
THE REQUIRED LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE TO THAT EFFECT DATED SUCH DATE AND EXECUTED BY A FINANCIAL OFFICER
OF THE BORROWER AND (B) IN THE EVENT INCREMENTAL TERM LOANS ARE BEING INCURRED
PURSUANT TO THIS SECTION 2.20, THE BORROWER SHALL BE IN COMPLIANCE (ON A PRO
FORMA BASIS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT) WITH THE
COVENANTS CONTAINED IN SECTION 6.10 AND (II) THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED DOCUMENTS CONSISTENT WITH THOSE DELIVERED ON THE EFFECTIVE DATE AS TO
THE CORPORATE POWER AND AUTHORITY OF THE BORROWER TO BORROW HEREUNDER AFTER
GIVING EFFECT TO SUCH INCREASE.  ON THE EFFECTIVE DATE OF ANY INCREASE IN THE
COMMITMENTS OR ANY INCREMENTAL TERM LOANS BEING MADE, (I) EACH RELEVANT
INCREASING LENDER AND AUGMENTING LENDER SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH AMOUNTS IN IMMEDIATELY AVAILABLE FUNDS AS THE
ADMINISTRATIVE AGENT SHALL DETERMINE, FOR THE BENEFIT OF THE OTHER LENDERS, AS
BEING REQUIRED IN ORDER TO CAUSE, AFTER GIVING EFFECT TO SUCH INCREASE AND THE
USE OF SUCH AMOUNTS TO MAKE PAYMENTS TO SUCH OTHER LENDERS, EACH LENDER’S
PORTION OF THE OUTSTANDING REVOLVING LOANS OF ALL THE LENDERS TO EQUAL ITS
APPLICABLE PERCENTAGE OF SUCH OUTSTANDING REVOLVING LOANS, AND (II) EXCEPT IN
THE CASE OF ANY INCREMENTAL TERM LOANS, THE BORROWER SHALL BE DEEMED TO HAVE
REPAID AND REBORROWED ALL OUTSTANDING REVOLVING LOANS AS OF THE DATE OF ANY
INCREASE IN THE COMMITMENTS (WITH SUCH REBORROWING TO CONSIST OF THE TYPES OF
REVOLVING LOANS, WITH RELATED INTEREST PERIODS IF APPLICABLE, SPECIFIED IN A
NOTICE DELIVERED BY THE BORROWER, IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION
2.03).  THE DEEMED PAYMENTS MADE PURSUANT TO CLAUSE (II) OF THE IMMEDIATELY
PRECEDING SENTENCE SHALL BE ACCOMPANIED BY PAYMENT OF ALL ACCRUED INTEREST ON
THE AMOUNT PREPAID AND, IN RESPECT OF EACH EUROCURRENCY LOAN, SHALL BE SUBJECT
TO INDEMNIFICATION BY THE BORROWER PURSUANT TO THE PROVISIONS OF SECTION 2.16 IF
THE DEEMED PAYMENT OCCURS OTHER THAN ON THE LAST DAY OF THE RELATED INTEREST
PERIODS.  THE INCREMENTAL TERM LOANS (A) SHALL RANK PARI PASSU IN RIGHT OF
PAYMENT WITH THE REVOLVING LOANS, (B) SHALL NOT MATURE EARLIER THAN THE MATURITY
DATE (BUT MAY HAVE AMORTIZATION PRIOR TO SUCH DATE) AND (C) SHALL BE TREATED
SUBSTANTIALLY THE SAME AS (AND IN ANY EVENT NO MORE FAVORABLY THAN) THE
REVOLVING LOANS; PROVIDED THAT (I) THE TERMS AND CONDITIONS APPLICABLE TO ANY
TRANCHE OF INCREMENTAL TERM LOANS MATURING AFTER THE MATURITY DATE MAY PROVIDE
FOR DIFFERENT FINANCIAL OR OTHER COVENANTS APPLICABLE ONLY DURING PERIODS AFTER
THE MATURITY DATE AND (II) THE INCREMENTAL TERM LOANS MAY BE PRICED DIFFERENTLY
THAN THE REVOLVING LOANS.  INCREMENTAL TERM LOANS

 

40

--------------------------------------------------------------------------------



 


MAY BE MADE HEREUNDER PURSUANT TO AN AMENDMENT (AN “INCREMENTAL TERM LOAN
AMENDMENT”) TO THIS AGREEMENT AND, AS APPROPRIATE, THE OTHER LOAN DOCUMENTS,
EXECUTED BY THE BORROWER, EACH AUGMENTING LENDER PARTICIPATING IN SUCH TRANCHE,
IF ANY, AND THE ADMINISTRATIVE AGENT.  THE INCREMENTAL TERM LOAN AMENDMENT MAY,
WITHOUT THE CONSENT OF ANY OTHER LENDERS, EFFECT SUCH AMENDMENTS TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MAY BE NECESSARY OR APPROPRIATE, IN
THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, TO EFFECT THE PROVISIONS OF
THIS SECTION 2.20.


SECTION 2.21.  MARKET DISRUPTION.  NOTWITHSTANDING THE SATISFACTION OF ALL
CONDITIONS REFERRED TO IN ARTICLE II AND ARTICLE IV WITH RESPECT TO ANY CREDIT
EVENT TO BE EFFECTED IN ANY FOREIGN CURRENCY, IF (I) THERE SHALL OCCUR ON OR
PRIOR TO THE DATE OF SUCH CREDIT EVENT ANY CHANGE IN NATIONAL OR INTERNATIONAL
FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS OR CURRENCY EXCHANGE RATES OR
EXCHANGE CONTROLS WHICH WOULD IN THE REASONABLE OPINION OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK (IF SUCH CREDIT EVENT IS A LETTER OF CREDIT) OR THE
REQUIRED LENDERS MAKE IT IMPRACTICABLE FOR THE EUROCURRENCY BORROWINGS OR
LETTERS OF CREDIT COMPRISING SUCH CREDIT EVENT TO BE DENOMINATED IN THE AGREED
CURRENCY SPECIFIED BY THE BORROWER OR (II) AN EQUIVALENT AMOUNT OF SUCH CURRENCY
IS NOT READILY CALCULABLE, THEN THE ADMINISTRATIVE AGENT SHALL FORTHWITH GIVE
NOTICE THEREOF TO THE BORROWER, THE LENDERS AND, IF SUCH CREDIT EVENT IS A
LETTER OF CREDIT, THE ISSUING BANK, AND SUCH CREDIT EVENTS SHALL NOT BE
DENOMINATED IN SUCH AGREED CURRENCY BUT SHALL, EXCEPT AS OTHERWISE SET FORTH IN
SECTION 2.07, BE MADE ON THE DATE OF SUCH CREDIT EVENT IN DOLLARS, (A) IF SUCH
CREDIT EVENT IS A BORROWING, IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
DOLLAR AMOUNT OF THE AGGREGATE PRINCIPAL AMOUNT SPECIFIED IN THE RELATED CREDIT
EVENT REQUEST OR INTEREST ELECTION REQUEST, AS THE CASE MAY BE, AS ABR LOANS,
UNLESS THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT AT LEAST ONE BUSINESS DAY
BEFORE SUCH DATE THAT (I) IT ELECTS NOT TO BORROW ON SUCH DATE OR (II) IT ELECTS
TO BORROW ON SUCH DATE IN A DIFFERENT AGREED CURRENCY, AS THE CASE MAY BE, IN
WHICH THE DENOMINATION OF SUCH LOANS WOULD IN THE REASONABLE OPINION OF THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS BE PRACTICABLE AND IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE DOLLAR AMOUNT OF THE AGGREGATE PRINCIPAL AMOUNT
SPECIFIED IN THE RELATED CREDIT EVENT REQUEST OR INTEREST ELECTION REQUEST, AS
THE CASE MAY BE OR (B) IF SUCH CREDIT EVENT IS A LETTER OF CREDIT, IN A FACE
AMOUNT EQUAL TO THE DOLLAR AMOUNT OF THE FACE AMOUNT SPECIFIED IN THE RELATED
REQUEST OR APPLICATION FOR SUCH LETTER OF CREDIT, UNLESS THE BORROWER NOTIFIES
THE ADMINISTRATIVE AGENT AT LEAST ONE (1) BUSINESS DAY BEFORE SUCH DATE THAT (I)
IT ELECTS NOT TO REQUEST THE ISSUANCE OF SUCH LETTER OF CREDIT ON SUCH DATE OR
(II) IT ELECTS TO HAVE SUCH LETTER OF CREDIT ISSUED ON SUCH DATE IN A DIFFERENT
AGREED CURRENCY, AS THE CASE MAY BE, IN WHICH THE DENOMINATION OF SUCH LETTER OF
CREDIT WOULD IN THE REASONABLE OPINION OF THE ISSUING BANK, THE ADMINISTRATIVE
AGENT AND THE REQUIRED LENDERS BE PRACTICABLE AND IN FACE AMOUNT EQUAL TO THE
DOLLAR AMOUNT OF THE FACE AMOUNT SPECIFIED IN THE RELATED REQUEST OR APPLICATION
FOR SUCH LETTER OF CREDIT, AS THE CASE MAY BE.


SECTION 2.22.  JUDGMENT CURRENCY.  IF FOR THE PURPOSES OF OBTAINING JUDGMENT IN
ANY COURT IT IS NECESSARY TO CONVERT A SUM DUE FROM THE BORROWER HEREUNDER IN
THE CURRENCY EXPRESSED TO BE PAYABLE HEREIN (THE “SPECIFIED CURRENCY”) INTO
ANOTHER CURRENCY, THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT THAT THEY MAY
EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES THE ADMINISTRATIVE AGENT COULD
PURCHASE THE SPECIFIED CURRENCY WITH SUCH OTHER CURRENCY AT THE ADMINISTRATIVE
AGENT’S MAIN NEW YORK CITY OFFICE ON THE BUSINESS DAY PRECEDING THAT ON WHICH
FINAL, NON-APPEALABLE JUDGMENT IS GIVEN.  THE OBLIGATIONS OF EACH BORROWER IN
RESPECT OF ANY SUM DUE TO ANY LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER
SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY OTHER THAN THE SPECIFIED
CURRENCY, BE DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING
RECEIPT BY SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) OF ANY
SUM ADJUDGED TO BE SO DUE IN SUCH OTHER CURRENCY SUCH LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAY IN ACCORDANCE WITH NORMAL,
REASONABLE BANKING PROCEDURES PURCHASE THE SPECIFIED CURRENCY WITH SUCH OTHER
CURRENCY.  IF THE AMOUNT OF THE SPECIFIED CURRENCY SO PURCHASED IS LESS THAN THE
SUM ORIGINALLY DUE TO SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, IN THE SPECIFIED CURRENCY, THE BORROWER AGREES, TO THE FULLEST EXTENT THAT
IT MAY EFFECTIVELY DO SO, AS A SEPARATE OBLIGATION AND


 


41

--------------------------------------------------------------------------------



 


NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, AGAINST SUCH LOSS, AND IF THE AMOUNT
OF THE SPECIFIED CURRENCY SO PURCHASED EXCEEDS (A) THE SUM ORIGINALLY DUE TO ANY
LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IN THE SPECIFIED
CURRENCY AND (B) ANY AMOUNTS SHARED WITH OTHER LENDERS AS A RESULT OF
ALLOCATIONS OF SUCH EXCESS AS A DISPROPORTIONATE PAYMENT TO SUCH LENDER UNDER
SECTION 2.18, SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE,
AGREES TO REMIT SUCH EXCESS TO THE BORROWER.


SECTION 2.23.  SENIOR DEBT.  THE BORROWER HEREBY DESIGNATES ALL SECURED
OBLIGATIONS NOW OR HEREINAFTER INCURRED OR OTHERWISE OUTSTANDING, AND AGREES
THAT THE SECURED OBLIGATIONS SHALL AT ALL TIMES CONSTITUTE, SENIOR INDEBTEDNESS
AND DESIGNATED SENIOR INDEBTEDNESS, OR TERMS OF SIMILAR IMPORT, WHICH ARE
ENTITLED TO THE BENEFITS OF THE SUBORDINATION PROVISIONS OF ALL SUBORDINATED
INDEBTEDNESS.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:


SECTION 3.01.  ORGANIZATION; POWERS; SUBSIDIARIES.  EACH OF THE BORROWER AND ITS
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND, EXCEPT WHERE THE
FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN,
AND IS IN GOOD STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS
REQUIRED.  SCHEDULE 3.01 HERETO (AS SUPPLEMENTED FROM TIME TO TIME) IDENTIFIES
EACH SUBSIDIARY, NOTING WHETHER SUCH SUBSIDIARY IS A MATERIAL DOMESTIC
SUBSIDIARY OR A MATERIAL FOREIGN SUBSIDIARY, THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, AS THE CASE MAY BE, THE PERCENTAGE OF ISSUED AND
OUTSTANDING SHARES OF EACH CLASS OF ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS
OWNED BY THE BORROWER AND THE OTHER SUBSIDIARIES AND, IF SUCH PERCENTAGE IS NOT
100% (EXCLUDING DIRECTORS’ QUALIFYING SHARES AS REQUIRED BY LAW), A DESCRIPTION
OF EACH CLASS ISSUED AND OUTSTANDING.  ALL OF THE OUTSTANDING SHARES OF CAPITAL
STOCK AND OTHER EQUITY INTERESTS OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND
OUTSTANDING AND FULLY PAID AND NONASSESSABLE AND ALL SUCH SHARES AND OTHER
EQUITY INTERESTS INDICATED ON SCHEDULE 3.01 AS OWNED BY THE BORROWER OR ANOTHER
SUBSIDIARY ARE OWNED, BENEFICIALLY AND OF RECORD, BY THE BORROWER OR ANY
SUBSIDIARY FREE AND CLEAR OF ALL LIENS OTHER THAN LIENS CREATED BY THE
COLLATERAL DOCUMENTS.  THERE ARE NO OUTSTANDING COMMITMENTS OR OTHER OBLIGATIONS
OF THE BORROWER OR ANY SUBSIDIARY TO ISSUE, AND NO OPTIONS, WARRANTS OR OTHER
RIGHTS OF ANY PERSON TO ACQUIRE, ANY SHARES OF ANY CLASS OF CAPITAL STOCK OR
OTHER EQUITY INTERESTS OF THE BORROWER OR ANY SUBSIDIARY.


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN THE
EACH LOAN PARTY’S CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE AND, IF REQUIRED, SHAREHOLDER ACTION.  THE LOAN DOCUMENTS TO
WHICH EACH LOAN PARTY IS A PARTY HAVE BEEN DULY EXECUTED AND DELIVERED BY SUCH
LOAN PARTY AND CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION OF SUCH LOAN
PARTY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO
NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY
OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED
OR MADE AND ARE IN FULL FORCE AND EFFECT AND EXCEPT FOR FILINGS NECESSARY TO
PERFECT LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS, (B) WILL NOT VIOLATE ANY
APPLICABLE LAW OR REGULATION OR THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL
DOCUMENTS OF THE BORROWER OR


42

--------------------------------------------------------------------------------



 


ANY OF ITS SUBSIDIARIES OR ANY ORDER OF ANY GOVERNMENTAL AUTHORITY, (C) WILL NOT
VIOLATE OR RESULT IN A DEFAULT UNDER ANY INDENTURE, MATERIAL AGREEMENT OR OTHER
MATERIAL INSTRUMENT BINDING UPON THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ITS
ASSETS, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND (D) WILL NOT RESULT IN THE CREATION
OR IMPOSITION OF ANY LIEN ON ANY ASSET OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, EXCEPT LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS.


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A)  THE
BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET
AND STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOWS (I) AS OF AND FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2006 REPORTED ON BY DELOITTE & TOUCHE LLP,
INDEPENDENT PUBLIC ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL QUARTER AND
THE PORTION OF THE FISCAL YEAR ENDED JUNE 30, 2007, CERTIFIED BY ITS CHIEF
FINANCIAL OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS
IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE
OF FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED TO IN CLAUSE (II) ABOVE.


(B)  SINCE DECEMBER 31, 2006, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
BUSINESS, ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE, OF THE
BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


SECTION 3.05.  PROPERTIES.  (A)  EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS
GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL AND PERSONAL
PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT
INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO
UTILIZE SUCH PROPERTIES FOR THEIR INTENDED PURPOSES.  THERE ARE NO LIENS ON ANY
OF THE REAL OR PERSONAL PROPERTIES OF THE BORROWER OR ANY SUBSIDIARY EXCEPT FOR
LIENS PERMITTED BY SECTION 6.02.


(B)  EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS, OR HAS THE RIGHT TO USE,
ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
NECESSARY FOR THE CONDUCT OF ITS BUSINESS, AND THE USE THEREOF BY THE BORROWER
AND ITS SUBSIDIARIES DOES NOT KNOWINGLY INFRINGE UPON THE RIGHTS OF ANY OTHER
PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A) EXCEPT FOR MATTERS IN
EXISTENCE ON THE EFFECTIVE DATE AND DISCLOSED IN SCHEDULE 3.06, THERE ARE NO
ACTIONS, SUITS, PROCEEDINGS OR INVESTIGATIONS BY OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES (I) AS
TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT,
IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT OR (II) THAT INVOLVE THIS
AGREEMENT OR THE TRANSACTIONS.  THERE ARE NO LABOR CONTROVERSIES PENDING AGAINST
OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED AGAINST OR AFFECTING THE
BORROWER OR ANY OF ITS SUBSIDIARIES (I) WHICH COULD REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT, OR
(II) THAT INVOLVE THIS AGREEMENT OR THE TRANSACTIONS.


(B)  EXCEPT WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO
COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY
PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS
BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY
CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR
ANY ENVIRONMENTAL LIABILITY.


43

--------------------------------------------------------------------------------



 


SECTION 3.07.  COMPLIANCE WITH LAWS.  EACH OF THE BORROWER AND ITS SUBSIDIARIES
IS IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL
AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


SECTION 3.08.  INVESTMENT COMPANY STATUS.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940.


SECTION 3.09.  TAXES.  EACH OF THE BORROWER AND ITS SUBSIDIARIES HAVE TIMELY
FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN
FILED BY THEM AND HAVE PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN
PAID BY THEM, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH THE BORROWER OR SUCH SUBSIDIARY, AS
APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B) TO THE EXTENT
THAT THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


SECTION 3.10.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS THAT HAVE
OCCURRED AND FOR WHICH LIABILITY IS REASONABLY EXPECTED TO BE INCURRED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


SECTION 3.11.  DISCLOSURE.  THE BORROWER HAS DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT OR ANY
OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NEITHER THE INFORMATION MEMORANDUM NOR ANY OF THE
OTHER REPORTS, FINANCIAL STATEMENTS, CERTIFICATES OR OTHER INFORMATION FURNISHED
BY OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY TO THE ADMINISTRATIVE AGENT OR
ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED
HEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED)
CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO
PROJECTED FINANCIAL INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH
INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE
REASONABLE AT THE TIME.

SECTION 3.12.  Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

SECTION 3.13.  Liens.  There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

 


SECTION 3.14.  NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


SECTION 3.15.  NO BURDENSOME RESTRICTIONS.  ON THE DATE HEREOF, THE BORROWER IS
NOT SUBJECT TO ANY BURDENSOME RESTRICTIONS EXCEPT BURDENSOME RESTRICTIONS
PERMITTED UNDER SECTION 6.08.


SECTION 3.16.  INSURANCE.  THE BORROWER MAINTAINS, AND HAS CAUSED EACH
SUBSIDIARY TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES, INSURANCE ON ALL THEIR REAL AND PERSONAL PROPERTY IN SUCH AMOUNTS,
SUBJECT TO SUCH DEDUCTIBLES AND SELF-INSURANCE RETENTIONS AND COVERING SUCH
PROPERTIES AND RISKS AS ARE ADEQUATE AND CUSTOMARILY MAINTAINED BY COMPANIES
ENGAGED IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR
LOCATIONS.


44

--------------------------------------------------------------------------------



 


SECTION 3.17.  SECURITY INTEREST IN COLLATERAL.  THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS CREATE LEGAL AND VALID LIENS ON ALL THE
COLLATERAL IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE HOLDERS
OF SECURED OBLIGATIONS, AND SUCH LIENS CONSTITUTE PERFECTED AND CONTINUING LIENS
ON THE COLLATERAL, (TO THE EXTENT, IN THE CASE OF ASSETS COVERED BY THE SECURITY
AGREEMENT, THAT THE COLLATERAL CONSISTS OF THE TYPE OF PROPERTY IN WHICH A
SECURITY INTEREST MAY BE PERFECTED BY POSSESSION OR CONTROL, BY FILING A
FINANCING STATEMENT UNDER THE UCC AS ENACTED IN ANY RELEVANT JURISDICTION OR BY
A FILING OF A GRANT OF SECURITY INTEREST IN THE RESPECTIVE FORM ATTACHED TO THE
SECURITY AGREEMENT IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR IN THE
UNITED STATES COPYRIGHT OFFICE, IN EACH CASE AS AND TO THE EXTENT PROVIDED IN
THE SECURITY AGREEMENT) SECURING THE SECURED OBLIGATIONS, ENFORCEABLE AGAINST
THE APPLICABLE LOAN PARTY AND ALL THIRD PARTIES, AND HAVING PRIORITY OVER ALL
OTHER LIENS ON THE COLLATERAL EXCEPT IN THE CASE OF (A) PERMITTED ENCUMBRANCES,
TO THE EXTENT ANY SUCH PERMITTED ENCUMBRANCES WOULD HAVE PRIORITY OVER THE LIENS
IN FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO ANY APPLICABLE LAW AND (B)
LIENS PERFECTED ONLY BY POSSESSION TO THE EXTENT THE ADMINISTRATIVE AGENT HAS
NOT OBTAINED OR DOES NOT MAINTAIN POSSESSION OF SUCH COLLATERAL.


ARTICLE IV


CONDITIONS


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED
(OR WAIVED IN ACCORDANCE WITH SECTION 9.02):


(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM (I) EACH
PARTY HERETO EITHER (A) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH
PARTY OR (B) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE TELECOPY OR ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE PAGE OF
THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT AND
(II) DULY EXECUTED COPIES OF THE LOAN DOCUMENTS AND SUCH OTHER LEGAL OPINIONS,
CERTIFICATES, DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE ADMINISTRATIVE AGENT
SHALL REASONABLY REQUEST IN CONNECTION WITH THE TRANSACTIONS, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL
AND AS FURTHER DESCRIBED IN THE LIST OF CLOSING DOCUMENTS ATTACHED AS EXHIBIT E.


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION
(ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE EFFECTIVE
DATE) OF (I) WHITE & CASE LLP, COUNSEL FOR THE LOAN PARTIES, SUBSTANTIALLY IN
THE FORM OF EXHIBIT B-1 AND (II) PETER MILLONES, GENERAL COUNSEL TO THE BORROWER
SUBSTANTIALLY IN THE FORM OF EXHIBIT B-2, AND COVERING SUCH OTHER MATTERS
RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR THE TRANSACTIONS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.  THE BORROWER HEREBY REQUESTS
SUCH COUNSEL TO DELIVER SUCH OPINION.


(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE INITIAL LOAN
PARTIES, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS
RELATING TO SUCH LOAN PARTIES, THE LOAN DOCUMENTS OR THE TRANSACTIONS, ALL IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS
COUNSEL AND AS FURTHER DESCRIBED IN THE LIST OF CLOSING DOCUMENTS ATTACHED AS
EXHIBIT E.


45

--------------------------------------------------------------------------------



 


(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (A) AND (B) OF SECTION 4.02.


(E)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE
REIMBURSED OR PAID BY THE BORROWER HEREUNDER.


(F)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE RESULTS OF A RECENT LIEN
SEARCH IN EACH OF THE JURISDICTIONS WHERE THE LOAN PARTIES ARE ORGANIZED, AND
SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF THE ASSETS OF THE LOAN PARTIES
EXCEPT FOR LIENS PERMITTED BY SECTION 6.02 OR DISCHARGED ON OR PRIOR TO THE
EFFECTIVE DATE PURSUANT TO A PAY-OFF LETTER OR OTHER DOCUMENTATION SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


(G)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES
REPRESENTING THE SHARES OF CERTIFICATED EQUITY INTERESTS PLEDGED PURSUANT TO THE
SECURITY AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH
CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR
THEREOF AND (II) EACH PROMISSORY NOTE (IF ANY) PLEDGED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THE SECURITY AGREEMENT ENDORSED (WITHOUT RECOURSE) IN BLANK
(OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK) BY THE PLEDGOR THEREOF.


(H)  EACH DOCUMENT (INCLUDING ANY UCC FINANCING STATEMENT) REQUIRED BY THE
COLLATERAL DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE HOLDERS OF SECURED OBLIGATIONS, A
PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT
TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY
SECTION 6.02), SHALL BE IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION.


(I)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE OF INSURANCE COVERAGE
IN FORM, SCOPE, AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND OTHERWISE IN COMPLIANCE WITH THE TERMS OF SECTION 5.05.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING, AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW
OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:


(A)  THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
OF SUCH LETTER OF CREDIT, AS APPLICABLE.


(B)  AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

46

--------------------------------------------------------------------------------


 


ARTICLE V


AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:


SECTION 5.01.  FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE BORROWER WILL
FURNISH TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION TO EACH LENDER:


(A)  WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER,
ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY DELOITTE & TOUCHE LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS
OF RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION
OR EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


(B)  WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, ITS CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE
END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL
OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


(C)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER (I) CERTIFYING
AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS OCCURRED, SPECIFYING
THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING
COMPLIANCE WITH SECTION 6.10 AND (III) STATING WHETHER ANY CHANGE IN GAAP OR IN
THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED,
SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING
SUCH CERTIFICATE;


(D)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A)
ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL
STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR
EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT (WHICH CERTIFICATE MAY
BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR GUIDELINES); AND


(E)  PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE BORROWER OR ANY
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT) MAY
REASONABLY REQUEST.


47

--------------------------------------------------------------------------------



 

Documents required to be delivered pursuant to clauses (a) and (b) or (e) of
this Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which such documents are posted
on the Borrower’s behalf on IntraLinks™ or a substantially similar electronic
platform, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (ii) on which such documents are filed for public
availability on the U.S. Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System.

 


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


(A)  THE OCCURRENCE OF ANY DEFAULT;


(B)  THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE BORROWER OR
ANY SUBSIDIARY THEREOF THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND


(C)  THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.  EXISTENCE; CONDUCT OF BUSINESS.  THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY
TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE
MATERIAL RIGHTS, QUALIFICATIONS, LICENSES, PERMITS, MATERIAL PRIVILEGES,
FRANCHISES, GOVERNMENTAL AUTHORIZATIONS AND INTELLECTUAL PROPERTY RIGHTS
NECESSARY TO THE CONDUCT OF ITS BUSINESS, AND MAINTAIN ALL REQUISITE AUTHORITY
TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED;
PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION,
LIQUIDATION OR DISSOLUTION PERMITTED UNDER SECTION 6.03.


SECTION 5.04.  PAYMENT OF TAX OBLIGATIONS.  THE BORROWER WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, PAY ITS TAX OBLIGATIONS AND LIABILITIES, THAT, IF
NOT PAID, COULD RESULT IN A MATERIAL ADVERSE EFFECT BEFORE THE SAME SHALL BECOME
DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE BORROWER OR
SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT
THERETO IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH
CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 5.05.  MAINTENANCE OF PROPERTIES; INSURANCE.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN ALL PROPERTY
MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE CARRIERS INSURANCE IN SUCH AMOUNTS (WITH NO GREATER RISK RETENTION)
AND AGAINST SUCH RISKS (INCLUDING LOSS OR DAMAGE BY FIRE AND LOSS IN TRANSIT;
THEFT, BURGLARY, PILFERAGE, LARCENY, EMBEZZLEMENT, AND OTHER CRIMINAL
ACTIVITIES; BUSINESS INTERRUPTION; AND GENERAL LIABILITY) AND SUCH OTHER
HAZARDS, AS IS CUSTOMARILY MAINTAINED BY COMPANIES OF ESTABLISHED REPUTE ENGAGED
IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS. 
THE BORROWER WILL FURNISH TO THE LENDERS, UPON REQUEST OF THE ADMINISTRATIVE
AGENT, INFORMATION IN REASONABLE DETAIL AS TO THE INSURANCE SO MAINTAINED.  THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT ENDORSEMENTS (X) TO ALL “ALL
RISK” PHYSICAL


48

--------------------------------------------------------------------------------



 


DAMAGE INSURANCE POLICIES ON ALL OF THE LOAN PARTIES’ TANGIBLE PERSONAL PROPERTY
AND ASSETS AND BUSINESS INTERRUPTION INSURANCE POLICIES NAMING THE
ADMINISTRATIVE AGENT AS LENDER LOSS PAYEE, AND (Y) TO ALL GENERAL LIABILITY AND
OTHER LIABILITY POLICIES NAMING THE ADMINISTRATIVE AGENT AN ADDITIONAL INSURED. 
IN THE EVENT THE BORROWER OR ANY OF ITS SUBSIDIARIES AT ANY TIME OR TIMES
HEREAFTER SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE POLICIES OR INSURANCE
REQUIRED HEREIN OR TO PAY ANY PREMIUM IN WHOLE OR IN PART RELATING THERETO, THEN
THE ADMINISTRATIVE AGENT, AFTER NOTICE TO THE BORROWER BUT WITHOUT WAIVING OR
RELEASING ANY OBLIGATIONS OR RESULTING DEFAULT HEREUNDER, MAY AT ANY TIME OR
TIMES THEREAFTER (BUT SHALL BE UNDER NO OBLIGATION TO DO SO) OBTAIN AND MAINTAIN
SUCH POLICIES OF INSURANCE AND PAY SUCH PREMIUMS AND TAKE ANY OTHER ACTION WITH
RESPECT THERETO WHICH THE ADMINISTRATIVE AGENT DEEMS ADVISABLE.  ALL SUMS SO
DISBURSED BY THE ADMINISTRATIVE AGENT SHALL CONSTITUTE PART OF THE OBLIGATIONS,
PAYABLE AS PROVIDED IN THIS AGREEMENT.  THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND THE LENDERS PROMPT WRITTEN NOTICE OF ANY CASUALTY OR
OTHER INSURED DAMAGE TO ANY MATERIAL PORTION OF THE COLLATERAL OR THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING FOR THE TAKING OF ANY MATERIAL PORTION
OF THE COLLATERAL OR INTEREST THEREIN UNDER POWER OF EMINENT DOMAIN OR BY
CONDEMNATION OR SIMILAR PROCEEDING.


SECTION 5.06.  BOOKS AND RECORDS; INSPECTION RIGHTS.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT
IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY
THE ADMINISTRATIVE AGENT OR ANY LENDER, UPON REASONABLE PRIOR NOTICE, TO VISIT
AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND
RECORDS AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS AND
INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY
REQUESTED.  THE BORROWER ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT, AFTER
EXERCISING ITS RIGHTS OF INSPECTION, MAY PREPARE AND DISTRIBUTE TO THE LENDERS
CERTAIN REPORTS PERTAINING TO THE BORROWER AND ITS SUBSIDIARIES’ ASSETS FOR
INTERNAL USE BY THE ADMINISTRATIVE AGENT AND THE LENDERS.


SECTION 5.07.  COMPLIANCE WITH LAWS.  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY (INCLUDING WITHOUT
LIMITATION ENVIRONMENTAL LAWS), EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY
OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


SECTION 5.08.  USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS WILL BE USED ONLY TO
FINANCE THE WORKING CAPITAL NEEDS, AND FOR GENERAL CORPORATE PURPOSES, OF THE
BORROWER AND ITS SUBSIDIARIES.  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE
USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION
OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U AND X.


SECTION 5.09.  SUBSIDIARY GUARANTORS; PLEDGES; ADDITIONAL COLLATERAL; FURTHER
ASSURANCES.


(A)  AS PROMPTLY AS POSSIBLE BUT IN ANY EVENT WITHIN THIRTY (30) DAYS (OR SUCH
LATER DATE AS MAY BE AGREED UPON BY THE ADMINISTRATIVE AGENT) AFTER ANY PERSON
BECOMES A SUBSIDIARY OR ANY SUBSIDIARY QUALIFIES INDEPENDENTLY AS, OR IS
DESIGNATED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS, A SUBSIDIARY
GUARANTOR PURSUANT TO THE DEFINITIONS OF “MATERIAL DOMESTIC SUBSIDIARY” AND
“SUBSIDIARY GUARANTOR”, THE BORROWER SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH
WRITTEN NOTICE THEREOF AND SHALL CAUSE EACH SUCH SUBSIDIARY WHICH ALSO QUALIFIES
AS A SUBSIDIARY GUARANTOR TO DELIVER TO THE ADMINISTRATIVE AGENT A JOINDER TO
THE SUBSIDIARY GUARANTY AND THE SECURITY AGREEMENT (IN EACH CASE IN THE FORM
CONTEMPLATED THEREBY) PURSUANT TO WHICH SUCH SUBSIDIARY AGREES TO BE BOUND BY
THE TERMS AND PROVISIONS THEREOF, SUCH SUBSIDIARY GUARANTY AND THE SECURITY
AGREEMENT TO BE ACCOMPANIED BY APPROPRIATE CORPORATE RESOLUTIONS, OTHER
CORPORATE DOCUMENTATION AND, IF REASONABLY REQUESTED, LEGAL OPINIONS IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


49

--------------------------------------------------------------------------------



 


(B)  THE BORROWER WILL CAUSE, AND WILL CAUSE EACH OTHER LOAN PARTY TO CAUSE, ALL
OF ITS OWNED PROPERTY (WHETHER REAL, PERSONAL, TANGIBLE, INTANGIBLE, OR MIXED
BUT EXCLUDING EXCLUDED ASSETS) TO BE SUBJECT AT ALL TIMES TO FIRST PRIORITY,
PERFECTED LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
HOLDERS OF SECURED OBLIGATIONS TO SECURE THE SECURED OBLIGATIONS IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THE COLLATERAL DOCUMENTS, SUBJECT IN ANY CASE
TO LIENS PERMITTED BY SECTION 6.02.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE BORROWER WILL (I) CAUSE THE APPLICABLE PLEDGE PERCENTAGE OF THE
ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH PLEDGE SUBSIDIARY DIRECTLY OWNED
BY THE BORROWER OR ANY OTHER LOAN PARTY TO BE SUBJECT AT ALL TIMES TO A FIRST
PRIORITY, PERFECTED LIEN IN FAVOR OF THE ADMINISTRATIVE AGENT TO SECURE THE
SECURED OBLIGATIONS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
COLLATERAL DOCUMENTS OR SUCH OTHER SECURITY DOCUMENTS AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY REQUEST AND (II) WILL, AND WILL CAUSE EACH SUBSIDIARY
GUARANTOR TO, DELIVER MORTGAGES AND MORTGAGE INSTRUMENTS WITH RESPECT TO REAL
PROPERTY OWNED BY THE BORROWER OR SUCH GUARANTOR TO THE EXTENT, AND WITHIN SUCH
TIME PERIOD AS IS, REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT. 
NOTWITHSTANDING THE FOREGOING, (I) NO SUCH MORTGAGES AND MORTGAGE INSTRUMENTS
ARE REQUIRED TO BE DELIVERED HEREUNDER UNTIL DECEMBER 26, 2007 OR SUCH LATER
DATE AS THE ADMINISTRATIVE AGENT MAY AGREE IN THE EXERCISE OF ITS REASONABLE
DISCRETION WITH RESPECT THERETO AND (II) NO SUCH PLEDGE AGREEMENT IN RESPECT OF
THE EQUITY INTERESTS OF A FOREIGN SUBSIDIARY SHALL BE REQUIRED HEREUNDER (A)
UNTIL DECEMBER 26, 2007 OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY AGREE
IN THE EXERCISE OF ITS REASONABLE DISCRETION WITH RESPECT THERETO, AND (B) TO
THE EXTENT THE ADMINISTRATIVE AGENT OR ITS COUNSEL DETERMINES THAT SUCH PLEDGE
WOULD NOT PROVIDE MATERIAL CREDIT SUPPORT FOR THE BENEFIT OF THE HOLDERS OF
SECURED OBLIGATIONS PURSUANT TO LEGALLY VALID, BINDING AND ENFORCEABLE PLEDGE
AGREEMENTS.


(C)  WITHOUT LIMITING THE FOREGOING, THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO
THE ADMINISTRATIVE AGENT SUCH DOCUMENTS, AGREEMENTS AND INSTRUMENTS, AND WILL
TAKE OR CAUSE TO BE TAKEN SUCH FURTHER ACTIONS (INCLUDING THE FILING AND
RECORDING OF FINANCING STATEMENTS, FIXTURE FILINGS, MORTGAGES, DEEDS OF TRUST
AND OTHER DOCUMENTS AND SUCH OTHER ACTIONS OR DELIVERIES OF THE TYPE REQUIRED BY
SECTION 4.01, AS APPLICABLE), WHICH MAY BE REQUIRED BY LAW OR WHICH THE
ADMINISTRATIVE AGENT MAY, FROM TIME TO TIME, REASONABLY REQUEST TO ENSURE
PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED BY THE
COLLATERAL DOCUMENTS, ALL AT THE EXPENSE OF THE BORROWER.


(D)  IF ANY ASSETS (INCLUDING ANY REAL PROPERTY OR IMPROVEMENTS THERETO OR ANY
INTEREST THEREIN) ARE ACQUIRED BY A LOAN PARTY AFTER THE EFFECTIVE DATE (OTHER
THAN EXCLUDED ASSETS AND ASSETS CONSTITUTING COLLATERAL UNDER THE SECURITY
AGREEMENT THAT BECOME SUBJECT TO THE LIEN IN FAVOR OF THE SECURITY AGREEMENT
UPON ACQUISITION THEREOF), THE BORROWER WILL NOTIFY THE ADMINISTRATIVE AGENT
THEREOF, AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT, THE BORROWER WILL CAUSE
SUCH ASSETS TO BE SUBJECTED TO A LIEN SECURING THE SECURED OBLIGATIONS AND WILL
TAKE, AND CAUSE THE OTHER LOAN PARTIES TO TAKE, SUCH ACTIONS AS SHALL BE
NECESSARY OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO GRANT AND
PERFECT SUCH LIENS, INCLUDING ACTIONS DESCRIBED IN PARAGRAPH (C) OF THIS
SECTION, ALL AT THE EXPENSE OF THE BORROWER.


ARTICLE VI


NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

50

--------------------------------------------------------------------------------



 


SECTION 6.01.  INDEBTEDNESS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS (IT
BEING UNDERSTOOD AND AGREED THAT ACCRUAL OR PAYMENT IN KIND IN RESPECT OF
INDEBTEDNESS SHALL NOT CONSTITUTE AN INCURRENCE OF ADDITIONAL INDEBTEDNESS),
EXCEPT:


(A)  THE SECURED OBLIGATIONS;


(B)  INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.01 AND
EXTENSIONS, RENEWALS, REFINANCINGS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS
(“REFINANCING INDEBTEDNESS”); PROVIDED, HOWEVER, THAT SUCH REFINANCING
INDEBTEDNESS (A) SHALL NOT EXCEED IN AGGREGATE PRINCIPAL AMOUNT THE AGGREGATE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS BEING EXTENDED, RENEWED, REFINANCED, OR
REPLACED TOGETHER WITH INTEREST ACCRUED THEREON AND THE PAYMENT OF FEES AND
EXPENSES INCURRED IN CONNECTION WITH SUCH EXTENSION, RENEWAL, REFINANCING OR
REPLACEMENT, (B) TO THE EXTENT SUCH REFINANCING INDEBTEDNESS EXTENDS, RENEWS OR
REPLACES INDEBTEDNESS SUBORDINATED TO THE SECURED OBLIGATIONS OR THE GUARANTY OF
ANY SUBSIDIARY GUARANTOR, SUCH REFINANCING INDEBTEDNESS IS SUBORDINATED TO THE
SECURED OBLIGATIONS OR SUCH GUARANTY AT LEAST TO THE SAME EXTENT AS THE
INDEBTEDNESS BEING EXTENDED, RENEWED OR REPLACED, AND (C) SHALL NOT INCLUDE (1)
INDEBTEDNESS OF A SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR THAT REFINANCES
INDEBTEDNESS OF THE BORROWER OR (2) INDEBTEDNESS OF A SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR THAT REFINANCES INDEBTEDNESS OF A SUBSIDIARY GUARANTOR;


(C)  INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY TO THE BORROWER OR ANY
SUBSIDIARY; PROVIDED THAT SUCH INDEBTEDNESS IS AN INVESTMENT PERMITTED BY
SECTION 6.04(D) OR SECTION 6.04(P);


(D)  GUARANTEES BY THE BORROWER OF INDEBTEDNESS OR OTHER OBLIGATIONS OF ANY
SUBSIDIARY AND BY ANY SUBSIDIARY OF INDEBTEDNESS OR OTHER OBLIGATIONS OF THE
BORROWER OR ANY OTHER SUBSIDIARY;


(E)  INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY ASSETS, INCLUDING CAPITAL LEASE
OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF
ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION
THEREOF, AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT
DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF; PROVIDED THAT (I) SUCH
INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN ONE HUNDRED AND EIGHTY (180) DAYS
AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND
(II) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (E)
SHALL NOT EXCEED $25,000,000 AT ANY TIME OUTSTANDING;


(F)  INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY (I) AS AN ACCOUNT PARTY IN
RESPECT OF LETTERS OF CREDIT OR (II) CONSTITUTING OBLIGATIONS IN RESPECT OF SWAP
AGREEMENTS PERMITTED UNDER SECTION 6.05;


(G)  (I) INDEBTEDNESS OF ANY SUBSIDIARY AND (II) INDEBTEDNESS OF THE BORROWER OR
ANY SUBSIDIARY SECURED BY A LIEN ON ANY ASSET OF THE BORROWER OR ANY SUBSIDIARY;
PROVIDED THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF INDEBTEDNESS
PERMITTED BY THIS CLAUSE (G) SHALL NOT IN THE AGGREGATE EXCEED $35,000,000 AT
ANY TIME; AND


(H)  UNSECURED INDEBTEDNESS OF THE BORROWER AND THE SUBSIDIARY GUARANTORS IN AN
AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $50,000,000 AT ANY TIME OUTSTANDING;
PROVIDED THAT NO SUCH DOLLAR LIMITATION SHALL APPLY IF THE BORROWER HAS COMPLIED
WITH THE ADJUSTED COVENANT REQUIREMENT.


 


51

--------------------------------------------------------------------------------



 


SECTION 6.02.  LIENS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY OR ASSET
NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES
(INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


(A)  LIENS CREATED PURSUANT TO ANY LOAN DOCUMENT;


(B)  PERMITTED ENCUMBRANCES;


(C)  ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY
EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02; PROVIDED THAT (I)
SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE BORROWER OR ANY
SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT
SECURES ON THE DATE HEREOF AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF
THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF; OR ANY LIENS
ISSUED TO SO EXTEND, RENEW, REFINANCE OR REPLACE SUCH LIENS (“REFINANCING
LIENS”); PROVIDED, HOWEVER, THAT SUCH REFINANCING LIENS (A) SHALL NOT EXCEED IN
AGGREGATE PRINCIPAL AMOUNT THE AGGREGATE PRINCIPAL AMOUNT OF THE LIENS BEING
EXTENDED, RENEWED, REFINANCED, OR REPLACED TOGETHER WITH INTEREST ACCRUED
THEREON AND THE PAYMENT OF FEES AND EXPENSES INCURRED IN CONNECTION WITH SUCH
EXTENSION, RENEWAL, REFINANCING OR REPLACEMENT, (B) TO THE EXTENT SUCH
REFINANCING LIENS EXTEND, RENEW OR REPLACE LIENS SUBORDINATED TO THE SECURED
OBLIGATIONS OR THE GUARANTY OF ANY SUBSIDIARY GUARANTOR, SUCH REFINANCING LIENS
ARE SUBORDINATED TO THE SECURED OBLIGATIONS OR SUCH GUARANTY AT LEAST TO THE
SAME EXTENT AS THE LIENS BEING EXTENDED, RENEWED OR REPLACED, AND (C) SHALL NOT
INCLUDE (1) LIENS OF A SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR THAT
REFINANCES LIENS OF THE BORROWER OR (2) LIENS OF A SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR THAT REFINANCES LIENS OF A GUARANTOR;


(D)  ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF ANY
PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH
PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING
A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY AND (III) SUCH LIEN SHALL
SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION
OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE, AND
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF;


(E)  LIENS ON ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY THE BORROWER OR ANY
SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY INTERESTS SECURE INDEBTEDNESS
PERMITTED BY CLAUSE (E) OF SECTION 6.01, (II) SUCH SECURITY INTERESTS AND THE
INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN ONE HUNDRED AND
EIGHTY (180) DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION
OR IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST
OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND (IV)
SUCH SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE
BORROWER OR ANY SUBSIDIARY; AND


(F)  LIENS ON ASSETS OF THE BORROWER AND ITS SUBSIDIARIES NOT OTHERWISE
PERMITTED ABOVE SO LONG AS THE AGGREGATE PRINCIPAL AMOUNT OF THE INDEBTEDNESS
SUBJECT TO SUCH LIENS IS PERMITTED BY SECTION 6.01(G);


(G)  (X) LICENSES, SUBLICENSES, LEASES OR SUBLEASES GRANTED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES TO OTHER PERSONS NOT MATERIALLY INTERFERING WITH THE
CONDUCT OF THE BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES AND (Y) ANY
INTEREST OR TITLE OF A LESSOR, SUBLESSOR OR LICENSOR


52

--------------------------------------------------------------------------------



 


UNDER ANY LEASE OR LICENSE AGREEMENT PERMITTED BY THIS AGREEMENT TO WHICH THE
BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY;


(H)  LIENS ARISING FROM PRECAUTIONARY UCC FINANCING STATEMENT FILINGS REGARDING
OPERATING LEASES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;


(I)  STATUTORY AND COMMON LAW LANDLORDS’ LIENS UNDER LEASES TO WHICH THE
BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY; AND


(J)  ADDITIONAL LIENS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES NOT OTHERWISE
PERMITTED BY THIS SECTION 6.02 THAT DO NOT SECURE OBLIGATIONS IN EXCESS OF
$10,000,000 IN THE AGGREGATE FOR ALL SUCH LIENS AT ANY TIME.


SECTION 6.03.  FUNDAMENTAL CHANGES AND ASSET SALES.  (A) THE BORROWER WILL NOT,
AND WILL NOT PERMIT ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER
PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR
SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES
OF TRANSACTIONS) ANY OF ITS ASSETS (INCLUDING PURSUANT TO A SALE AND LEASEBACK
TRANSACTION), OR ANY OF THE EQUITY INTERESTS OF ANY OF ITS SUBSIDIARIES (IN EACH
CASE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED), OR LIQUIDATE OR DISSOLVE,
EXCEPT:

(I)  ANY PERSON MAY MERGE INTO THE BORROWER IN A TRANSACTION IN WHICH THE
BORROWER IS THE SURVIVING CORPORATION;

(II)  ANY SUBSIDIARY MAY MERGE INTO A LOAN PARTY IN A TRANSACTION IN WHICH THE
SURVIVING ENTITY IS SUCH LOAN PARTY (PROVIDED THAT ANY SUCH MERGER INVOLVING THE
BORROWER MUST RESULT IN THE BORROWER AS THE SURVIVING ENTITY) AND ANY SUBSIDIARY
WHICH IS NOT A LOAN PARTY MAY MERGE INTO ANOTHER SUBSIDIARY WHICH IS NOT A LOAN
PARTY;

(III)  ANY SUBSIDIARY MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ITS
ASSETS TO ANOTHER SUBSIDIARY; PROVIDED THAT SUCH SALE, TRANSFER, LEASE OR
DISPOSITION IS AN INVESTMENT PERMITTED BY SECTION 6.04(D) OR SECTION 6.04(P);

(IV)  THE BORROWER OR ANY SUBSIDIARY MAY SELL ASSETS PURSUANT TO SALE AND
LEASEBACK TRANSACTIONS PERMITTED UNDER SECTION 6.09;

(V)  THE BORROWER AND ITS SUBSIDIARIES MAY (A) SELL INVENTORY IN THE ORDINARY
COURSE OF BUSINESS, (B) EFFECT SALES, TRADE-INS OR DISPOSITIONS OF USED
EQUIPMENT FOR VALUE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, (C) ENTER INTO LICENSES OF TECHNOLOGY IN THE ORDINARY COURSE OF
BUSINESS, (D) MAKE ANY OTHER SALES, TRANSFERS, LEASES OR DISPOSITIONS THAT,
TOGETHER WITH ALL OTHER PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES PREVIOUSLY
LEASED, SOLD OR DISPOSED OF AS PERMITTED BY THIS CLAUSE (D) DURING ANY FISCAL
YEAR OF THE BORROWER, DOES NOT EXCEED 15% OF CONSOLIDATED TANGIBLE ASSETS
(DETERMINED AS OF THE END OF THE MOST RECENTLY COMPLETED FISCAL QUARTER OF THE
BORROWER), AND (E) SELL CASH AND/OR PERMITTED INVESTMENTS IN THE ORDINARY COURSE
OF BUSINESS; AND

(VI)  ANY SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF (A) THE BORROWER REASONABLY
DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE
CORPORATE INTERESTS OF THE BORROWER AND (B) THE PROCEEDS OF SUCH DISSOLUTION ARE
TRANSFERRED TO THE BORROWER OR A SUBSIDIARY.


(B)  THE BORROWER WILL NOT ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER
THAN BUSINESSES OF THE TYPE CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES ON
THE DATE OF EXECUTION OF THIS


53

--------------------------------------------------------------------------------



 


AGREEMENT AND BUSINESSES REASONABLY RELATED THERETO (IT BEING UNDERSTOOD THAT
ANY TRAVEL RELATED OR ON-LINE BUSINESS SHALL BE CONSIDERED TO BE SUCH A SAME OR
SIMILAR LINE OF BUSINESS).


(C)  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO,
CHANGE ITS FISCAL YEAR FROM THE BASIS IN EFFECT ON THE EFFECTIVE DATE.


SECTION 6.04.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, PURCHASE,
HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A
WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY CAPITAL STOCK, EVIDENCES OF
INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT
TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR
ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST ANY
INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, OR PURCHASE OR OTHERWISE
ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY PERSON OR ANY
ASSETS OF ANY OTHER PERSON CONSTITUTING A BUSINESS UNIT, EXCEPT:


(A)  PERMITTED INVESTMENTS;


(B)  PERMITTED ACQUISITIONS;


(C)  INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES EXISTING ON, OR REQUIRED
TO BE MADE PURSUANT TO COMMITMENTS EXISTING ON, THE DATE HEREOF;


(D)  INVESTMENTS, LOANS OR ADVANCES MADE BY THE BORROWER IN OR TO ANY SUBSIDIARY
AND MADE BY ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY (PROVIDED
THAT NOT MORE THAN $15,000,000 IN INVESTMENTS, LOANS OR ADVANCES OR CAPITAL
CONTRIBUTIONS MAY BE MADE AND REMAIN OUTSTANDING, DURING THE TERM OF THIS
AGREEMENT, BY ANY LOAN PARTY TO A SUBSIDIARY WHICH IS NOT A LOAN PARTY);


(E)  GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 6.01;


(F)  ACCOUNTS RECEIVABLES OWING TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, IF
CREATED OR ACQUIRED IN THE ORDINARY COURSE OF BUSINESS AND PAYABLE OR
DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY TRADE TERMS OF THE BORROWER OR SUCH
SUBSIDIARY;


(G)  INVESTMENTS (INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION WITH THE
BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN GOOD FAITH
SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND
SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS;


(H)  OBLIGATIONS OF OFFICERS AND EMPLOYEES OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN CONNECTION WITH SUCH OFFICERS’ AND EMPLOYEES’ ACQUISITION OF
SHARES OF COMMON STOCK (SO LONG AS NO CASH IS ACTUALLY ADVANCED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE ACQUISITION OF SUCH
OBLIGATIONS);


(I)  SWAP AGREEMENTS ENTERED INTO BY THE BORROWER TO THE EXTENT PERMITTED BY
SECTION 6.05;


(J)  PROMISSORY NOTES AND OTHER NON-CASH CONSIDERATION RECEIVED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH ANY ASSET SALE PERMITTED BY
SECTION 6.03(III);


54

--------------------------------------------------------------------------------



 


(K)  ADVANCES MADE THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE FORM OF A
PREPAYMENT OF EXPENSES TO VENDORS, SUPPLIERS AND TRADE CREDITORS CONSISTENT WITH
THEIR PAST PRACTICES, SO LONG AS SUCH EXPENSES WERE INCURRED IN THE ORDINARY
COURSE OF BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY;


(L)  LOANS AND ADVANCES TO OFFICERS AND EMPLOYEES OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES FOR MOVING, RELOCATION AND TRAVEL EXPENSES AND OTHER SIMILAR
EXPENDITURES, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE
AMOUNT NOT TO EXCEED $5,000,000 AT ANY TIME (DETERMINED WITHOUT REGARD TO ANY
WRITE-DOWNS OR WRITE-OFFS OF SUCH LOANS AND ADVANCES);


(M)  INVESTMENTS CONSISTING OF THE REDEMPTION OR PURCHASE OF MINORITY INTERESTS
EXISTING ON THE DATE HEREOF IN PRICELINE.COM INTERNATIONAL;


(N)  INVESTMENTS CONSISTING OF THE REDEMPTION OR PURCHASE OF MINORITY INTERESTS
IN SUBSIDIARIES, PROVIDED THAT THE AGGREGATE CONSIDERATION PAID IN RESPECT
THEREOF DOES NOT EXCEED THE UNUSED PORTION OF THE PERMITTED ACQUISITION AMOUNT
PURSUANT TO THE DEFINITION OF PERMITTED ACQUISITION;


(O)  INVESTMENTS CONSTITUTING RESTRICTED PAYMENTS PERMITTED BY SECTION 6.07; AND


(P)  ANY OTHER INVESTMENT, LOAN OR ADVANCE (OTHER THAN ACQUISITIONS) SO LONG AS
THE AGGREGATE OUTSTANDING AMOUNT OF ALL SUCH INVESTMENTS, LOANS AND ADVANCES
DOES NOT EXCEED $35,000,000 DURING THE TERM OF THIS AGREEMENT, PROVIDED THAT NO
SUCH DOLLAR LIMITATION SHALL APPLY IF THE BORROWER HAS COMPLIED WITH THE
ADJUSTED COVENANT REQUIREMENT.


SECTION 6.05.  SWAP AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT SWAP AGREEMENTS
ENTERED INTO FOR BONA FIDE HEDGING PURPOSES AND NOT FOR SPECULATIVE PURPOSES.


SECTION 6.06.  TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR
ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT (A) IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS
AND CONDITIONS NOT LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN COULD
BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES, (B)
TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND ITS SUBSIDIARIES AND (C) ANY
RESTRICTED PAYMENT PERMITTED BY SECTION 6.07.

SECTION 6.07.  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, (d) the Borrower and its Subsidiaries may repurchase or redeem
interests in Subsidiaries as joint ventures to which they are party to the
extent that such repurchase or redemption shall be permitted under Section 6.04
and (e) the Borrower and its Subsidiaries may make any other Restricted Payment
so long as no Default or Event of Default has occurred and is continuing prior
to making such Restricted Payment or would arise after giving effect (including
pro forma effect) thereto and the aggregate amount of such Restricted Payments
does not exceed $50,000,000 provided that no such Dollar limitation shall apply
if the Borrower has complied with the Adjusted Covenant Requirement.

 

SECTION 6.08.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other

 

55

--------------------------------------------------------------------------------


 

arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to holders of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (iv) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment or subletting thereof (v) customary
provisions restricting assignment of any licens­ing agreement (in which the
Borrower or any of its Subsidiaries is the licensee) or other contract entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business, (vi) restric­tions on the transfer of any asset pending the close of
the sale of such asset, and (vii) restrictions on the transfer of any asset
subject to a Lien permitted by Section 6.02(c).

 

SECTION 6.09.  Sale and Leaseback Transactions.  The Borrower shall not, nor
shall it permit any Subsidiary to, enter into any Sale and Leaseback
Transaction, other than Sale and Leaseback Transactions in respect of which the
net cash proceeds received in connection therewith does not exceed $10,000,000
in the aggregate during any fiscal year of the Borrower, determined on a
consolidated basis for the Borrower and its Subsidiaries.

 


SECTION 6.10.  FINANCIAL COVENANTS.


(A)  MAXIMUM LEVERAGE RATIO.   THE BORROWER WILL NOT PERMIT THE RATIO (THE
“LEVERAGE RATIO”), DETERMINED AS OF THE END OF EACH OF ITS FISCAL QUARTERS SET
FORTH BELOW, OF (I) CONSOLIDATED TOTAL INDEBTEDNESS TO (II) CONSOLIDATED EBITDA
FOR THE PERIOD OF FOUR (4) CONSECUTIVE FISCAL QUARTERS ENDING WITH THE END OF
SUCH FISCAL QUARTER, ALL CALCULATED FOR THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS, TO BE GREATER THAN THE RATIO SET FORTH OPPOSITE SUCH FISCAL
QUARTER:

Fiscal Quarter Ending

 

Maximum Leverage Ratio

 

September 30, 2007 through March 31, 2008

 

4.75 to 1.00

 

June 30, 2008

 

4.50 to 1.00

 

September 30, 2008

 

4.25 to 1.00

 

December 31, 2008 and thereafter

 

4.00 to 1.00

 

 


(B)  MINIMUM COVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE RATIO (THE
“COVERAGE RATIO”), DETERMINED AS OF THE END OF EACH OF ITS FISCAL QUARTERS
ENDING ON AND AFTER SEPTEMBER 30, 2007, OF (I) CONSOLIDATED EBITDA MINUS CAPITAL
EXPENDITURES  TO (II) CONSOLIDATED INTEREST EXPENSE PAID OR PAYABLE IN CASH, IN
EACH CASE FOR THE PERIOD OF FOUR (4) CONSECUTIVE FISCAL QUARTERS ENDING WITH THE
END OF SUCH FISCAL QUARTER, ALL CALCULATED FOR THE BORROWER AND ITS SUBSIDIARIES
ON A CONSOLIDATED BASIS, TO BE LESS THAN 3.5 TO 1.0.

ARTICLE II

 


EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

56

--------------------------------------------------------------------------------


 


(A)  THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE;


(B)  THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE)
PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE (5) BUSINESS
DAYS;


(C)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR WAIVER
HEREUNDER OR THEREUNDER, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR
OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER
THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE;


(D)  THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.02, 5.03 (WITH RESPECT TO THE BORROWER’S
EXISTENCE), 5.08 OR 5.09 OR IN ARTICLE VI;


(E)  THE BORROWER OR ANY SUBSIDIARY GUARANTOR, AS APPLICABLE, SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS
AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE)
OR ANY OTHER LOAN DOCUMENT, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THIRTY (30) DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT TO
THE BORROWER (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER);


(F)  THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE;


(G)  ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS
OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO
CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS;


(H)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY OR ITS DEBTS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE
UNDISMISSED FOR SIXTY (60) DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY
OF THE FOREGOING SHALL BE ENTERED;


(I)  THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE
ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A


57

--------------------------------------------------------------------------------



 


SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;


(J)  THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


(K)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $15,000,000 SHALL BE RENDERED AGAINST THE BORROWER, ANY SUBSIDIARY OR
ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF
SIXTY (60) CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY SUCH
JUDGMENT;


(L)  AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH ALL OTHER
ERISA EVENTS THAT HAVE OCCURRED AND FOR WHICH LIABILITY IS REASONABLY EXPECTED
TO BE INCURRED BY THE BORROWER OR ANY SUBSIDIARY, COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT;


(M)  A CHANGE IN CONTROL SHALL OCCUR;


(N)  ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT FOR ANY REASON CEASES TO BE
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS OR THE BORROWER OR
ANY SUBSIDIARY SHALL SO ASSERT IN WRITING; OR


(O)  ANY COLLATERAL DOCUMENT SHALL FOR ANY REASON FAIL TO CREATE A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY MATERIAL PORTION OF THE
COLLATERAL PURPORTED TO BE COVERED THEREBY OR THE BORROWER OR ANY SUBSIDIARY
SHALL SO ASSERT IN WRITING, EXCEPT AS PERMITTED BY THE TERMS OF ANY LOAN
DOCUMENT AND OTHER THAN AS A RESULT OF ACTIONS, INACTIONS OR OMISSIONS BY THE
ADMINISTRATIVE AGENT OR ANY LENDER.

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, with consent of the Required Lenders, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.  Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

58

--------------------------------------------------------------------------------


 

ARTICLE VIII


THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including  execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

59

--------------------------------------------------------------------------------


 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the

60

--------------------------------------------------------------------------------


 

Lenders to enforce the payment of the principal of and interest on any Loan
after the date such principal or interest has become due and payable pursuant to
the terms of this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code.  Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents.  Each Lender
agrees that no Holder of Secured Obligations (other than the Administrative
Agent) shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Holders of Secured Obligations upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Holders of Secured Obligations any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Holders of Secured Obligations. 
The Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 9.02(d); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Document; or (iii)
if approved, authorized or ratified in writing by the Required Lenders, unless
such release is required to be approved by all of the Lenders hereunder.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.  Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five Business Days’ prior written
request by the Borrower to the Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Holders of Secured Obligations herein or pursuant
hereto upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Holders of Secured
Obligations, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of the Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Borrower or any Subsidiary and pledged in favor of the Holders of Secured
Obligations in connection with this Agreement.  Notwithstanding the provisions
of Section 32 of the An Act respecting the special powers of legal persons
(Quebec), JPMorgan Chase Bank, National Association as Administrative Agent may
acquire and be the holder of any bond issued by the Borrower or any Subsidiary
in connection with this Agreement (i.e., the fondé de pouvoir may acquire and
hold the first bond issued under any deed of hypothec by the Borrower or any
Subsidiary).

61

--------------------------------------------------------------------------------


 

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Holders of Secured Obligations including a right of
pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Borrower as ultimate parent of any
subsidiary of the Borrower which is organized under the laws of the Netherlands
and the Equity Interests of which are pledged in connection herewith (a “Dutch
Pledge”).  Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Borrower or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will —
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application — be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the 
Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Obligations shall — conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application — be deemed as satisfaction of the corresponding amount of
the Parallel Debt.  The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

The Administrative Agent shall administer any Collateral Document which is
governed by German law and is a pledge (Pfandrecht) or otherwise transferred to
any Holder of Secured Obligations under an accessory security right
(akzessorische Sicherheit) in the name and on behalf of the Holder of Secured
Obligations.  In relation to any Collateral Document governed by the laws of
Germany, each party hereby authorizes the Administrative Agent to accept as its
representative any pledge or other creation of any accessory security right made
to such party in relation to this Agreement and to agree to and execute on its
behalf as its representative amendments, supplements and other alterations to
any Collateral Document governed by the laws of Germany which creates a pledge
or any other accessory security right and to release on behalf of such party any
Collateral Document governed by the laws of Germany in accordance with the
provisions herein and/or the provisions in the relevant German law governed
pledge agreement.

ARTICLE IX

 


MISCELLANEOUS


SECTION 9.01.  NOTICES.  (A) EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

(I)  IF TO THE BORROWER, TO IT AT PRICELINE.COM INCORPORATED, 800 CONNECTICUT
AVENUE, NORWALK, CONNECTICUT 06854, ATTENTION OF ROBERT J. MYLOD JR., CHIEF
FINANCIAL OFFICER (TELECOPY NO. (203) 299-8962; TELEPHONE NO. (203) 299-8301);

(II)  IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, LOAN AND AGENCY SERVICES GROUP, 10 SOUTH DEARBORN, 7TH FLOOR,
CHICAGO, ILLINOIS 60603, ATTENTION OF MI Y. KIM (TELECOPY NO.(312) 385-7098),
WITH A COPY TO JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, 277 PARK AVENUE, 23RD
FLOOR, NEW YORK, NEW YORK 10172, ATTENTION OF DAVID GIBBS (TELECOPY NO. (646)
534-3078);

 

62

--------------------------------------------------------------------------------


 

(III)  IF TO THE ISSUING BANK, TO IT AT JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, LOAN AND AGENCY SERVICES GROUP, 10 SOUTH DEARBORN, 7TH FLOOR,
CHICAGO, ILLINOIS 60603, ATTENTION OF MI Y. KIM (TELECOPY NO.(312) 385-7098));

(IV)  IF TO THE SWINGLINE LENDER, TO IT AT JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, LOAN AND AGENCY SERVICES GROUP, 10 SOUTH DEARBORN, 7TH FLOOR,
CHICAGO, ILLINOIS 60603, ATTENTION OF MI Y. KIM (TELECOPY NO.(312) 385-7098));
AND

(V)  IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE.


(B)  NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND
THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.


(C)  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  ALL
NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE DATE
OF RECEIPT.


SECTION 9 .02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR
POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO
ANY DEPARTURE BY THE BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
MAKING OF A LOAN OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT
THE TIME.


(B) EXCEPT AS PROVIDED IN SECTION 2.20 WITH RESPECT TO AN INCREMENTAL TERM LOAN
AMENDMENT, NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS OR BY THE BORROWER AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO
SUCH AGREEMENT SHALL (I) INCREASE  THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON (OTHER THAN THE WAIVER OF
DEFAULT INTEREST), OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED
DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY
INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE
OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY
COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY, (IV) CHANGE SECTION 2.18(B) OR (D) IN A MANNER THAT WOULD ALTER THE PRO
RATA SHARING OF


63

--------------------------------------------------------------------------------



 


PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V)
CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED
LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER (IT BEING UNDERSTOOD THAT, SOLELY WITH THE CONSENT OF THE PARTIES
PRESCRIBED BY SECTION 2.20 TO BE PARTIES TO AN INCREMENTAL TERM LOAN AMENDMENT,
INCREMENTAL TERM LOANS MAY BE INCLUDED IN THE DETERMINATION OF REQUIRED LENDERS
ON SUBSTANTIALLY THE SAME BASIS AS THE COMMITMENTS AND THE REVOLVING LOANS ARE
INCLUDED ON THE EFFECTIVE DATE), (VI) RELEASE ALL OR SUBSTANTIALLY ALL OF THE
SUBSIDIARY GUARANTORS FROM THEIR OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER OR (VIII) EXCEPT AS PROVIDED IN
CLAUSE (C) OF THIS SECTION OR IN ANY COLLATERAL DOCUMENT, RELEASE ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;
PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT
THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY
BE.


(C)  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT
MAY BE AMENDED (OR AMENDED AND RESTATED) WITH THE WRITTEN CONSENT OF THE
REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER TO EACH RELEVANT
LOAN DOCUMENT (X) TO ADD INCREMENTAL TERM LOANS TO SHARE RATABLY IN THE BENEFITS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH THE REVOLVING LOANS AND THE
ACCRUED INTEREST AND FEES IN RESPECT THEREOF AND (Y) TO INCLUDE APPROPRIATELY
THE LENDERS HOLDING SUCH INCREMENTAL TERM LOANS IN ANY DETERMINATION OF THE
REQUIRED LENDERS AND LENDERS.


(D)  THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS
OPTION AND IN ITS SOLE DISCRETION, TO (1) RELEASE ANY LIENS GRANTED TO THE
ADMINISTRATIVE AGENT BY THE LOAN PARTIES ON ANY COLLATERAL (I) UPON THE
TERMINATION OF THE ALL COMMITMENTS, PAYMENT AND SATISFACTION IN FULL IN CASH OF
ALL SECURED OBLIGATIONS (OTHER THAN UNLIQUIDATED  OBLIGATIONS), AND THE CASH
COLLATERALIZATION OF ALL UNLIQUIDATED OBLIGATIONS IN A MANNER SATISFACTORY TO
THE ADMINISTRATIVE AGENT, (II) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF
IF THE BORROWER CERTIFIES TO THE ADMINISTRATIVE AGENT THAT THE SALE OR
DISPOSITION IS MADE IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT (AND THE
ADMINISTRATIVE AGENT MAY RELY CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT
FURTHER INQUIRY), (III) CONSTITUTING PROPERTY LEASED TO THE BORROWER OR ANY
SUBSIDIARY UNDER A LEASE WHICH HAS EXPIRED OR BEEN TERMINATED IN A TRANSACTION
PERMITTED UNDER THIS AGREEMENT, OR (IV) AS REQUIRED TO EFFECT ANY SALE OR OTHER
DISPOSITION OF SUCH COLLATERAL IN CONNECTION WITH ANY EXERCISE OF REMEDIES OF
THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO ARTICLE VII, AND (2) TAKE
ANY ACTIONS DEEMED APPROPRIATE BY IT IN CONNECTION WITH GRANT BY THE BORROWER OR
ANY SUBSIDIARY OF LIENS OF THE TYPE DESCRIBED IN CLAUSES (C), (D), (E) AND (J)
OF SECTION 6.02 (INCLUDING, WITHOUT LIMITATION, BY EXECUTING APPROPRIATE LIEN
RELEASES OR LIEN SUBORDINATION AGREEMENTS IN FAVOR OF THE HOLDER OR HOLDERS OF
SUCH LIENS, IN EITHER CASE SOLELY WITH RESPECT TO THE ITEM OR ITEMS OF EQUIPMENT
OR OTHER ASSETS SUBJECT TO SUCH LIENS).  ANY SUCH RELEASE SHALL NOT IN ANY
MANNER DISCHARGE, AFFECT, OR IMPAIR THE OBLIGATIONS OR ANY LIENS (OTHER THAN
THOSE EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF THE LOAN PARTIES IN
RESPECT OF) ALL INTERESTS RETAINED BY THE LOAN PARTIES, INCLUDING THE PROCEEDS
OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.


(E)  IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR CONSENT  REQUIRING
THE CONSENT OF “EACH LENDER” OR “EACH LENDER AFFECTED THEREBY,” THE CONSENT OF
THE REQUIRED LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER NECESSARY LENDERS IS
NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NECESSARY BUT NOT OBTAINED BEING
REFERRED TO HEREIN AS A “NON-CONSENTING LENDER”), THEN THE BORROWER MAY ELECT TO
REPLACE A NON-CONSENTING LENDER AS A LENDER PARTY TO THIS AGREEMENT, PROVIDED
THAT, CONCURRENTLY WITH SUCH REPLACEMENT, (I) ANOTHER BANK OR OTHER ENTITY WHICH
IS REASONABLY SATISFACTORY TO THE BORROWER, THE ADMINISTRATIVE AGENT SHALL
AGREE, AS OF SUCH DATE, TO PURCHASE FOR CASH THE LOANS AND OTHER OBLIGATIONS DUE
TO THE NON-CONSENTING LENDER PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AND TO
BECOME A LENDER FOR ALL PURPOSES UNDER THIS AGREEMENT AND TO ASSUME ALL
OBLIGATIONS OF THE NON-


64

--------------------------------------------------------------------------------



 


CONSENTING LENDER TO BE TERMINATED AS OF SUCH DATE AND TO COMPLY WITH THE
REQUIREMENTS OF CLAUSE (B) OF SECTION 9.04, AND (II) THE BORROWER SHALL PAY TO
SUCH NON-CONSENTING LENDER IN SAME DAY FUNDS ON THE DAY OF SUCH REPLACEMENT (1)
ALL INTEREST, FEES AND OTHER AMOUNTS THEN ACCRUED BUT UNPAID TO SUCH
NON-CONSENTING LENDER BY THE BORROWER HEREUNDER TO AND INCLUDING THE DATE OF
TERMINATION, INCLUDING WITHOUT LIMITATION PAYMENTS DUE TO SUCH NON-CONSENTING
LENDER UNDER SECTIONS 2.15 AND 2.17, AND (2) AN AMOUNT, IF ANY, EQUAL TO THE
PAYMENT WHICH WOULD HAVE BEEN DUE TO SUCH LENDER ON THE DAY OF SUCH REPLACEMENT
UNDER SECTION 2.16 HAD THE LOANS OF SUCH NON-CONSENTING LENDER BEEN PREPAID ON
SUCH DATE RATHER THAN SOLD TO THE REPLACEMENT LENDER.


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE BORROWER SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE SYNDICATION AND
DISTRIBUTION (INCLUDING, WITHOUT LIMITATION, VIA THE INTERNET OR THROUGH A
SERVICE SUCH AS INTRALINKS) OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE
PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING
BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY ONE PRIMARY
COUNSEL, AND ONE ADDITIONAL LOCAL COUNSEL IN EACH APPLICABLE JURISDICTION, FOR
THE ADMINISTRATIVE AGENT AND ONE ADDITIONAL COUNSEL FOR ALL THE LENDERS OTHER
THAN THE ADMINISTRATIVE AGENT AND ADDITIONAL COUNSEL IN LIGHT OF ACTUAL OR
POTENTIAL CONFLICTS OF INTEREST OR THE AVAILABILITY OF DIFFERENT CLAIMS OF
DEFENSES, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN
CONNECTION WITH THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, INCLUDING ITS RIGHTS
UNDER THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT
ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING  ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT.


(B)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES
HERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY
THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM (A) THE WILLFUL
MISCONDUCT, BAD FAITH, FRAUD OR GROSS NEGLIGENCE OF SUCH INDEMNITEE, ITS
CONTROLLED AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS AND CONTROLLING PERSONS (EACH OFFICER, DIRECTOR, EMPLOYEE, AGENT OR
CONTROLLING PERSON OF ANY SUCH INDEMNITEE OR ANY OF SUCH ENTITY’S CONTROLLED
AFFILIATES, A “RELATED PARTY” OF SUCH ENTITY), (B) ANY MATERIAL BREACH OF THE
EXPRESS OBLIGATIONS OF SUCH INDEMNITEE OR ANY OF ITS AFFILIATES OR RELATED
PARTIES HEREUNDER OR (C) ANY


65

--------------------------------------------------------------------------------



 


DISPUTE SOLELY AMONG INDEMNITEES (NOT ARISING AS A RESULT OF ANY ACT OR OMISSION
BY THE BORROWER OR ANY OF ITS AFFILIATES).


(C)  TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER
UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY
TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE
CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT (IT BEING UNDERSTOOD THAT THE BORROWER’S FAILURE TO PAY ANY SUCH
AMOUNT SHALL NOT RELIEVE THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF);
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER IN
ITS CAPACITY AS SUCH.


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF
THE PROCEEDS THEREOF.


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN FIFTEEN
(15) DAYS AFTER WRITTEN DEMAND THEREFOR.


(F)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NOTHING IN THIS
SECTION 9.03 SHALL APPLY TO TAXES.


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER
MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), 
PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B)  the Administrative Agent; and

(C)  the Issuing Bank.

66

--------------------------------------------------------------------------------


 

(II)  ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(III)  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH (B)(IV)
OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
2.15, 2.16, 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 9.04
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SECTION.

(IV)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING

67

--------------------------------------------------------------------------------


 

NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE
BORROWER, THE ISSUING BANK AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME
TO TIME UPON REASONABLE PRIOR NOTICE.

(V)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER; PROVIDED THAT IF
EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.05(C), 2.06(D) OR (E),
2.07(B), 2.18(D) OR 9.03(C), THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION
TO ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION THEREIN IN
THE REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE BEEN MADE IN FULL,
TOGETHER WITH ALL ACCRUED INTEREST THEREON.  NO ASSIGNMENT SHALL BE EFFECTIVE
FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS
PROVIDED IN THIS PARAGRAPH.

(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) or (f), as applicable, as though it were a Lender.

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN


68

--------------------------------------------------------------------------------



 


CONNECTION WITH OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY
LOANS AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION
MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY HAVE HAD NOTICE OR
KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY
CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS
LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IS
OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE
COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF SECTIONS 2.15,
2.16, 2.17 AND 9.03 AND ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
THE REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT AND THE COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR ANY PROVISION HEREOF OR THEREOF.


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF ANY LOAN DOCUMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS THEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION
IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL AND IN WHATEVER CURRENCY DENOMINATED) AT ANY TIME HELD AND
OTHER OBLIGATIONS AT ANY TIME OWING BY SUCH LENDER OR AFFILIATE TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR AGAINST ANY OF
AND ALL THE SECURED OBLIGATIONS HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR
NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THE LOAN DOCUMENTS AND ALTHOUGH
SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION
ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
WHICH SUCH LENDER MAY HAVE.


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A)
 THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.


(B)  THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY


69

--------------------------------------------------------------------------------



 


APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(C)  THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 9.12.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION
(AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS
AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D)
TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY
REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER,
(F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS
THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (II)  ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS


70

--------------------------------------------------------------------------------



 


ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE BORROWER AND ITS
OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWER OR (H) TO THE EXTENT SUCH
INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF
THIS SECTION OR (II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE
BORROWER.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION
RECEIVED FROM THE BORROWER RELATING TO THE BORROWER OR ITS BUSINESS, OTHER THAN
ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE
BORROWER; PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM THE BORROWER
AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF
DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY
OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


SECTION 9.13.  USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE ACT.


SECTION 9.14.  APPOINTMENT FOR PERFECTION.  EACH LENDER HEREBY APPOINTS EACH
OTHER LENDER AS ITS AGENT FOR THE PURPOSE OF PERFECTING LIENS, FOR THE BENEFIT
OF THE ADMINISTRATIVE AGENT AND THE HOLDERS OF SECURED OBLIGATIONS, IN ASSETS
WHICH, IN ACCORDANCE WITH ARTICLE 9 OF THE UCC OR ANY OTHER APPLICABLE LAW CAN
BE PERFECTED ONLY BY POSSESSION.  SHOULD ANY LENDER (OTHER THAN THE
ADMINISTRATIVE AGENT) OBTAIN POSSESSION OF ANY SUCH COLLATERAL, SUCH LENDER
SHALL NOTIFY THE ADMINISTRATIVE AGENT THEREOF, AND, PROMPTLY UPON THE
ADMINISTRATIVE AGENT’S REQUEST THEREFOR SHALL DELIVER SUCH COLLATERAL TO THE
ADMINISTRATIVE AGENT OR OTHERWISE DEAL WITH SUCH COLLATERAL IN ACCORDANCE WITH
THE ADMINISTRATIVE AGENT’S INSTRUCTIONS.

[Signature Pages Follow]

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PRICELINE.COM INCORPORATED,
as the Borrower

 

 

 

 

 

By: 

/s/ Robert J. Mylod, Jr.

 

 

Name:  Robert J. Mylod, r.

 

Title:    Chief Financial Officer

 

 

 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually as a Lender, as the
Swingline Lender, as the Issuing Bank and as
Administrative Agent

 

 

 

 

 

By: 

/s/ David F. Gibbs

 

 

Name:  David F. Gibbs

 

Title:    Managing Director

 

 

 

BANK OF AMERICA, N.A., individually as a
Lender and as Syndication Agent

 

 

 

 

 

By: 

/s/ Christopher Phelan

 

 

Name:  Christopher Phelan

 

Title:     Senior Vice President

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION,
individually as a Lender and as Co-Documentation
Agent

 

 

 

 

 

By: 

/s/ David M. Nackley

 

 

Name: David M. Nackley

 

Title:    Senior Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND PLC, individually as a
Lender and as Co-Documentation Agent,

 

 

 

 

 

By: 

/s/ Joseph Fratus

 

 

Name:  Joseph Fratus

 

Title:    First Vice President

 

 

M&T BANK, as a Lender

 

 

 

 

 

By: 

/s/ Scott Bogmar

 

 

Name:   Scott Bogmar

 

Title:     Vice President

 

 

WACHOVIA BANK, N.A., as a Lender

 

 

 

 

 

By: 

/s/  Stephanie Cornell

 

 

Name:   Stephanie Cornell

 

Title:     SVP

 

 

COMMERCE BANK, N.A., as  a Lender

 

 

 

 

 

By: 

/s/ Thomas L. Savage

 

 

Name:   Thomas L. Savage

 

Title:     Vice President

 

 

WEBSTER BANK, as a Lender

 

 

 

 

 

By: 

/s/ Albert M. Schenck

 

 

Name:  Albert M. Schenck

 

Title:    Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 2.01

 

COMMITMENTS

LENDER

 

COMMITMENT

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

$

32,500,000

 

 

 

 

 

BANK OF AMERICA, N.A.

 

$

32,500,000

 

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

$

27,500,000

 

 

 

 

 

BANK OF SCOTLAND plc

 

$

27,500,000

 

 

 

 

 

M&T BANK

 

$

17,500,000

 

 

 

 

 

WACHOVIA BANK, N.A.

 

$

17,500,000

 

 

 

 

 

COMMERCE BANK, N.A.

 

$

10,000,000

 

 

 

 

 

WEBSTER BANK

 

$

10,000,000

 

 

 

 

 

TOTAL COMMITMENTS

 

$

175,000,000

 

 

 

 

--------------------------------------------------------------------------------